 
EXHIBIT 10.6

 
CREDIT FACILITY AGREEMENT
 
THIS CREDIT FACILITY AGREEMENT is made as of the 12th day of February, 2010, by
and between PREMIER PACKAGING CORPORATION, a corporation formed under the laws
of the State of New York with offices at 6 Framark Drive, Victor, New York 14564
and RBS CITIZENS, N.A., a national banking association, with offices at 833
Broadway Albany NY 12207
 
The parties hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
The following terms shall have the following meanings unless otherwise expressly
stated herein:
 
“Acquisition Term Loan” shall have the meaning set forth in Section 3.1 hereof.
 
“Acquisition Term Loan Maturity Date” shall be the earlier of (i) March 1, 2013,
or (ii) the date of an Event of Default.
 
“Acquisition Term Loan Note” shall have the meaning set forth in Section 3.1(a)
hereof.
 
“Affiliate” shall mean any entity which directly or indirectly, or through one
or more intermediaries, Controls or is Controlled By or is Under Common Control
with the Borrower.  For purposes of this Agreement, the term “Affiliate” shall
include, but is not limited to, Document Security Systems, Inc., Secuprint,
Inc., and Plastic Printing Professionals, Inc.
 
 “Bank” shall mean RBS Citizens, N.A., and its successors, legal
representatives, and assigns.
 
“Borrower” shall mean Premier Packaging Corporation and its successors, legal
representatives, and assigns.
 
“Borrowing Base” shall have the meaning ascribed to such term in Section 2.8
hereof.
 
“Business Day” means: (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York; (b) when such term is used to describe a day on which a payment or
prepayment is to be made in respect of a LIBOR Rate Loan, any day which is: (i)
neither a Saturday or Sunday nor a legal holiday on which commercial banks are
authorized or required to be closed in New York City; and (ii) a London Banking
Day; and (c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.
 
“Capital Expenditure” shall mean, for the applicable period, expenditures made
to acquire or construct fixed assets, plant, and equipment (including
improvements, renovations, and replacements required to be classified in
accordance with GAAP as capital expenditures but excluding maintenance and
repairs not required to be so classified). Capital expenditures shall include
the capitalized amount of obligations under leases or similar agreements
covering such fixed assets, plant, and equipment, to the extent that such
obligations are required to be treated as a capital lease for balance sheet
purposes under GAAP.
 
- 1 -

--------------------------------------------------------------------------------


 
“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any person or group (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than twenty-five percent (25%) of the aggregate ordinary
voting power in the election of such entity’s directors represented by the
issued and outstanding capital stock of such entity.
 
“Controlled Group” means a controlled group of corporations and all members of a
controlled group or trades or businesses (whether or not incorporated) under
common control, which, together with Borrower, are treated as a single employer
under Section 414 or Section 4001 of ERISA.
 
“Controls” (including the terms “Controlled By” or “Under Common Control”) shall
mean but not be limited to the ownership of ten percent (10%) or more of the
outstanding equity interests of any entity having voting power for the election
of directors or managers, whether or not at the same time equity interest of any
other class or classes has or might have voting power by reason of the happening
of any contingency, or ownership of ten percent (10%) or more of any interest in
any partnership, or any other interest by reason of which a controlling
influence over the affairs of the entity may be exercised.
 
“Current Assets” shall mean all assets treated as current assets in accordance
with GAAP.
 
“Current Liabilities” shall mean all liabilities treated as current liabilities
in accordance with GAAP, including without limitation all obligations payable on
demand or within one year after the applicable measurement date as well as
installment, reimbursement, or sinking fund payments payable within one year
after the applicable measurement date, but excluding any such liabilities which
are renewable or extendable at the option of the obligor to a date more than one
year after the applicable measurement date.
 
“Current Ratio” shall mean, for the applicable period and calculated according
to GAAP on a consolidated basis without duplication, the ratio of Current Assets
to Current Liabilities.
 
“Debt” for any person or entity shall mean (i) indebtedness of such person or
entity for borrowed money, (ii) obligations of such person or entity for the
deferred purchase price of property or services (except trade payables incurred
in the ordinary course of business), (iii) capitalized or capitalizable
obligations of such person or entity with respect to leases, (iv) the amount
available for drawing under outstanding standby letters of credit issued for the
account of  such person or entity and the amount of other off-balance sheet
obligations or liabilities, each to the extent not otherwise treated separately
as Debt, (v) all obligations endorsed (other than for collection in the ordinary
course of business) or guaranteed by such person or entity directly or
indirectly in any manner including without limitation contingent obligations to
purchase, pay or supply funds to any person or entity to assure a creditor
against loss, (vi) obligations of such person or entity arising under acceptance
facilities, and (vii) obligations secured by a lien, security interest, or other
arrangement for the purpose of security on property owned by such person or
entity whether or not the underlying obligations have been assumed by such
person or entity.
 
- 2 -

--------------------------------------------------------------------------------


 
“Default” shall mean any event, action, inaction, or occurrence that with the
giving of notice or passage of time or both would constitute an Event of
Default.
 
“Distributions” shall mean (i) dividends, payments, or distributions of any kind
(including without limitation cash or property) in respect of the capital stock,
securities or other equity interests or rights to acquire such equity interests
of the applicable entity excluding distributions in the form of such stock,
equity securities, equity interests, or rights to acquire equity interests, and
(ii) repurchases, redemptions, or acquisitions of capital stock, securities, or
other equity interests or rights to acquire such equity interests.
 
“EBITDA” shall mean for any period, the sum of Net Income plus interest, taxes,
depreciation and amortization.
 
“Eligible Receivables” shall mean: (i) for trade accounts receivable from payors
whose accounts are less than 90 days beyond date of invoice, all accounts
receivable, plus (ii) for trade accounts receivable from payors whose accounts
are in whole or in part more than 90 days beyond date of invoice, the portion of
the accounts receivable less than 90 days beyond date of invoice provided that
at least 50% of the outstanding amount from the payor is less than 90 days
beyond date of invoice, minus all (iii) contra accounts receivable, affiliate
company accounts receivable, foreign accounts receivable (unless backed by
irrevocable letters of credit, confirmed by a U.S. bank, and acceptable to Bank
in its sole discretion, and duly assigned to Bank), employee accounts
receivable, bill and hold accounts receivable (i.e. accounts relating to goods
not yet shipped but invoiced), uncollectible accounts receivable, accounts
receivable arising from progressive billings (i.e., accounts receivable from
billings for work performed on a partially completed contract), accounts
receivable arising from guaranteed sales with buy back provisions (i.e., sales
in which the Borrower is obligated to repurchase inventory or merchandise sold
to customers), accounts receivable from the United States of America or agency
or department thereof (unless assignment and notice thereof is effected in
accordance with the Assignment of Claims Act), and accounts receivable from
businesses reasonably believed by the Bank to be at risk of defaulting on
accounts including without limitation accounts receivable from insolvent payors.
In the event that total accounts receivable from any payor represent more than
20% of the Borrower’s total accounts receivable, the Bank reserves the right in
its sole discretion to delete those accounts receivable from eligible accounts
receivable. Eligible Accounts must be trade accounts receivable that arise from
goods sold or delivered or services rendered in the Borrower’s ordinary course
of business as it exists on the date of this Agreement and must be subject to
the first priority security interest of the Bank and to no other security
interest or lien.
 
“Environment” means any water including but not limited to surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
 
“Environmental Laws” means all federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances,
regulations, codes and rules relating to the protection of the Environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
regulations, rules, ordinances, bylaws, policies, guidelines, procedures,
interpretations, decisions, orders and directives of federal, state and local
governmental agencies and authorities with respect thereto.
 
- 3 -

--------------------------------------------------------------------------------


 
“Environmental Permits” means all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of the Improvements
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.
 
“Environmental Report” means written reports, if any, prepared for the Bank by
an environmental consulting or environmental engineering firm.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Escrow Account” means account #4009651228 maintained by the Bank in the name of
the Borrower.
 
“Escrow Deposit Amount” shall have the meaning ascribed to such term in Section
2.6 hereof.
 
“Escrow Deposit Date” shall mean the 15th of each month.
 
“Event of Default” shall mean the occurrence of any event described in Section
11.1 hereof.
 
“Fixed Charge Coverage Ratio” shall mean, for the applicable period and
calculated according to GAAP on a consolidated basis without duplication, the
ratio of: (a) the sum of EBITDA, plus Interest Expense and rent expense minus
Distributions to (b) current maturities long term debt plus cash Interest
Expense plus current maturities of capital leases plus rent expense plus cash
Capital Expenditures paid or required to be paid during the applicable period.
 
“Forfeiture Action” shall mean any action, including investigations, hearings,
and other legal proceedings, before any court, tribunal, commission, or
governmental authority, agency, or instrumentality, whether domestic or foreign,
that may result in seizure of any property or asset.
 
“GAAP” shall mean generally accepted accounting principles.
 
“Guarantors” shall mean all of the Affiliates of the Borrower, jointly and
severally, including without limitation: Document Security Systems, Inc.,
Plastic Printing Professionals, Inc., and Secuprint Inc.  The “Guarantors” are
sometimes referred to individually, each as a “Guarantor.”
 
“Hazardous Substances” means, without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances and any other
material defined as a hazardous substance in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. Sections
9601, et. seq.; the Hazardous Materials Transportation Act, as amended, 49
U.S.C. Sections 1801, et. seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Sections 6901, et. seq.; Articles 15 and 27 of the New York
State Environmental Conservation Law or any other federal, state, or local law,
regulation, rule, ordinance, bylaw, policy, guideline, procedure,
interpretation, decision, order, or directive, whether existing as of the date
hereof, previously enforced or subsequently enacted.
 
- 4 -

--------------------------------------------------------------------------------


 
“Hedging Contracts” means interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
 
“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Bank under Hedging Contracts.
 
“Improvements” shall mean any real property owned or used by the Borrower or the
Guarantors.
 
“Interest Expense” shall mean for the applicable period, all interest paid,
capitalized, or accrued, and amortization of debt discount with respect to all
Debt less all related interest income during such period and determined after
giving effect to the net cost associated with Hedging Contracts.
 
“Letters of Credit” shall have the meaning set forth in Section 2.6 hereof.
 
“LIBOR Rate Loan” means the loan for the period(s) when the rate of interest
applicable to the loan is calculated by reference to the LIBOR Rate (as defined
in the applicable note).
 
“Loan Documents” shall mean this Agreement and all notes, instruments, security
agreements, assignments, pledges, mortgages, guarantees, and other documents and
agreements of any kind or nature related to this Agreement or the Obligations
(including without limitation guarantees, security agreements, and the like
previously given in favor of the Bank which by their terms apply to or secure
both present and future obligations).
 
“London Banking Day” shall mean any date on which United States Dollar deposits
are transacted on in the London interbank market.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
property, business, operations, financial condition, prospects, liabilities, or
capitalization of the Borrower and its Subsidiaries taken as a whole, (ii) the
legality, validity or enforceability of, or the legal ability of the Borrower or
any Guarantor to perform its obligations under, this Agreement or any of the
Loan Documents, (iii) the financial capacity of the Borrower or any Guarantor to
perform any of its obligations under this Agreement or any of the Loan
Documents, (iv) the rights and remedies of the Bank under this Agreement or any
of the Loan Documents, or (v) the perfection or priority of any security
interest or lien held by the Bank.
 

 
- 5 -

--------------------------------------------------------------------------------

 

“Net Income” shall mean the gross revenues for such period less all expenses and
other proper charges but without deduction for Interest Expense and provision
for taxes, determined in accordance with GAAP consistently applied, but
excluding in any event:
 
(a)           any gains or losses on the sale or other disposition of
investments or fixed or capital assets, and any taxes on such excluded gains and
any tax deductions or credits on account of any such excluded losses;
 
(b)           the proceeds of any life insurance policy;
 
(c)           net earnings and losses of any corporation substantially all the
assets of which have been acquired in any manner, realized by such other
corporation prior to the date of such acquisition;
 
(d)           net earnings and losses of any corporation with which the Borrower
shall have consolidated or which shall have merged into or with the Borrower
prior to the date of such consolidation or merger;
 
(e)           net earnings of any business entity in which the Borrower has an
ownership interest unless such net earnings shall have actually been received by
the Borrower in the form of cash distributions;
 
(f)           earnings resulting from any reappraisal, revaluation or write-up
of assets;
 
(g)           any gain arising from the acquisition of any securities of the
Borrower;
 
(h)           any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period;
 
(i)           amortization of negative good will net of good will,
 
(j)           income or loss attributable to equity in Affiliates, and
 
(k)           other extraordinary or unusual items.
 
“Obligations” shall include all of the Borrower’s obligations to the Bank of any
kind or  nature, arising now or in the future, including without limitation
obligations under or related to this Agreement, the Revolving Line Note, the
Acquisition Term Loan Note, the Loan Documents, any Letters of Credit or Hedging
Contracts, overdrafts, swap transactions, automated transfer transactions,
electronic funds transfers, and other transactions related to Borrower’s
dealings with Bank.
 
“PATRIOT Act” shall have the meaning provided in Section 6.17.
 
“Purchased Stock” means any and all of the issued and outstanding shares of
stock of Premier Packaging Corporation, all of which were purchased pursuant to
that certain Stock Purchase Agreement, dated February 12, 2010, by and between
Borrower and Document Security Systems, Inc.
 

 
- 6 -

--------------------------------------------------------------------------------

 

“Release” has the same meaning as given to that term in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601(22), and the regulations promulgated thereunder.
 
“Revolving Line” shall mean the revolving line of credit established pursuant to
Section 2.1 of this Agreement.
 
“Revolving Line Note” shall mean the note evidencing Obligations related to the
Revolving Line as described in Section 2.2 of this Agreement.
 
“Revolving Line Termination Date” shall mean the date on which the Revolving
Line terminates as described in Section 2.5 of this Agreement.
 
“Senior Funded Debt” means the sum of total Debt of the Borrower owed to the
Bank, plus capital leases.
 
“Subsidiary” shall mean any entity with respect to which the Borrower owns a
majority of the equity and voting interests including without limitation the
Guarantors.
 
“Total Liabilities” shall mean the sum of all liabilities shown on the
Borrower’s balance sheet as of the applicable date of determination, determined
in accordance with GAAP including without limitation subordinated debt.
 
ARTICLE II.
REVOLVING LINE
 
2.1.           Revolving Line. Subject to the terms and conditions of this
Agreement, the Bank hereby establishes for the benefit of the Borrower a
revolving line of credit in the maximum principal amount equal to the lesser of
One Million and 00/100 Dollars ($1,000,000.00)  and the Borrowing Base
outstanding at any one time (the “Revolving Line”). The proceeds of the
Revolving Line shall be used for the Borrower’s working capital
purposes.  Subject to the terms of this Agreement, the Borrower may borrow,
repay, and reborrow under the Revolving Line so long as the aggregate principal
amount outstanding at any time does not exceed the lesser of $1,000,000.00 and
the Borrowing Base.
 
2.2.           Revolving Line Note. The Borrower shall execute, together with
this Agreement, a note evidencing Obligations related to the Revolving Line in
the form of Exhibit A attached hereto and made a part hereof.
 
2.3.           Interest Rate.  Outstanding amounts under the Revolving Line Note
shall accrue interest in accordance with the terms, covenants, and conditions of
the Revolving Line Note.
 
2.4.           Payments. Payments and prepayments of accrued interest and all
outstanding principal shall be made in accordance with the covenants, terms and
conditions of the Revolving Line Note.
 
2.5.           Revolving Line Termination. Unless extended in writing by the
Bank on terms and conditions then acceptable to the Bank, the Revolving Line
will terminate on the earlier of (i) February 12, 2011 or (ii) the date of an
Event of Default.
 

 
- 7 -

--------------------------------------------------------------------------------

 

2.6.           Escrow Account.  Subject to the terms and conditions of this
agreement, on each Escrow Deposit Date until the Revolving Line is indefeasibly
paid in full, the Borrower shall deposit into the Escrow Account an amount equal
to the excess, if any, of all revenues received by the Borrower from and
including the immediately preceding Escrow Deposit Date to but excluding such
Escrow Deposit Date less all expenses paid by the Borrower from and including
the immediately preceding Escrow Deposit Date to but excluding such Escrow
Deposit Date (the “Escrow Deposit Amount”).    The Borrower shall not use any
revenues for any purpose other than to pay expenses of the Borrower currently
due and owing and to fund the Escrow Account.
 
Upon three (3) Business Days prior notice to the Bank, the Borrower shall have
the option to forego depositing the Escrow Deposit Amount into the Escrow
Account for such Escrow Deposit Date and instead apply such Escrow Deposit
Amount to reduce the outstanding balance of the Revolving Line; provided,
however, that the Borrower may not draw on the Revolving Line for a period of
ten (10) Business Days following the application of any Escrow Deposit Amounts
to reduce the outstanding balance of the Revolving Line.
 
The Borrower shall not withdraw any amounts in the Escrow Account without the
express prior written consent of the Bank, which consent may be given or
withheld in the Bank’s sole discretion.  All amounts in the Escrow Account on
the Revolving Line Termination Date shall be applied to the repayment of all
amounts outstanding under the Revolving Line.  Any amounts remaining in the
Escrow Account following the indefeasible payment in full of all amounts
outstanding under the Revolving Line shall be remitted to the Borrower within 60
days.  The Escrow Account shall be an interest-bearing account.
 
2.7.           Letter of Credit Subfacility.  Subject to the terms and
conditions of this Agreement, the Bank agrees to issue and extend standby and
commercial letters of credit (“Letters of Credit”) for the account of Borrower;
provided, however, that (a) no Letter of Credit shall have an expiration date
that is later than the Revolving Line Termination Date; (b) the aggregate Letter
of Credit Obligations at any one time shall not exceed $250,000, and (c) the sum
of the aggregate Letter of Credit Obligations plus the aggregate outstanding
principal amount of all outstanding amounts under the Revolving Line shall not
exceed the lesser of $1,000,000 and the Borrowing base.  All letters of credit
will be issued on terms and conditions acceptable to the Bank and the Borrower
will execute and deliver to the Bank any and all additional documents as are
usual and customary in connection with the issuance of any Letter of
Credit.  The Borrower will pay to the Bank non-refundable Letter of Credit fees
based upon the aggregate outstanding face amount of Letters of Credit quarterly
in arrears, calculated at a per annum rate equal to the interest rate specified
in the Revolving Line Note.
 
On the Revolving Line Termination Date, or upon any demand by the Bank during
the continuance of any Event of Default, the Borrower shall provide to the Bank
cash collateral in an amount equal to the then-existing exposure under Letters
of Credit.
 
If the Bank is required to pay any amount with respect to any Letter of Credit
issued for the account of the Borrower, then such amount shall automatically be
deemed to be a draw on the Revolving Line and shall be subject to all of the
terms and conditions hereof.
 

 
- 8 -

--------------------------------------------------------------------------------

 

The Borrower hereby agrees to indemnify and hold harmless the Bank from and
against any and all losses, liabilities, claims, damages, costs, or expenses of
any kind or nature (including consequential damages) that the Bank may incur or
that may be claimed against the Bank by reason of or related in any manner to
the Letters of Credit; provided, however, that the Borrower shall not be
required to indemnify the Bank from and against any such losses, liabilities,
claims, damages, costs, or expenses to the extent, but only to the extent, that
they are caused by a failure to honor a draw under a Letter of Credit that
conforms strictly to the requirements of the Letter of Credit, by a failure to
perform contractual obligations, or by the willful misconduct or gross
negligence of the Bank.
 
2.8.           Borrowing Base.  Aggregate outstanding borrowings under the
Revolving Line at any one time may not exceed the lesser of $1,000,000 and the
amounts available under the following Borrowing Base:
 
(a)           65 percent (65%) of all Eligible Receivables, minus
 
(b)           the outstanding stated amount of the Letter of Credit and other
letters of credit issued by the Bank (after approval by the Bank) from time to
time for the account of the Borrower.
 
The Bank reserves the right in its sole discretion to modify the Borrowing Base
or make changes in the definitions of Eligible Receivables, or to delete certain
receivables from the Borrowing Base in the event of a material adverse change in
the collateral for the Revolving Line or its collectibility, or in the event the
Bank reasonably concludes that there are circumstances or conditions which
materially affect the value of the collateral.
 
2.9.           Audits and Reconciliations.  Borrower agrees to allow the Bank
complete access to all books and records of the Borrower upon reasonable
request. Borrower agrees to submit information which the Bank may reasonably
request from time to time in connection with the Revolving Line.
 
The Bank reserves the right to perform full field audits of Borrower’s accounts
receivable and inventories at Borrower’s expense.
 
Borrower agrees to allow the Bank to request accounts receivable verifications
from the Borrowers’ customers, but prior to an Event of Default, no more than
four per calendar year. These requests will be done under an assumed name and P.
O. Box address or its equivalent.
 
ARTICLE III.
TERM LOANS
 
3.1.           Acquisition Term Loan.  Subject to the terms and conditions of
this Agreement, the Bank shall make a term loan (the “Acquisition Term Loan”) to
the Borrower in a principal amount equal to One Million and Five Hundred
Thousand and 00/100 Dollars ($1,500,000), the proceeds of which shall be used to
fund the acquisition of the Purchased Stock.
 

 
- 9 -

--------------------------------------------------------------------------------

 

(a)           Acquisition Term Loan Note. The Acquisition Term Loan shall be
evidenced by a note, dated the date hereof, in the form of Exhibit B attached
hereto and made a part hereof (the “Acquisition Term Loan Note”).
 
(b)           Acquisition Term Loan Interest Rate. Outstanding amounts under the
Acquisition Term Loan Note shall accrue interest in accordance with the terms,
covenants, and conditions of the Acquisition Term Loan Note.
 
(c)           Acquisition Term Loan Payments.  Payments and prepayments of
accrued interest and all outstanding principal under the Acquisition Term Loan
shall be made in accordance with the covenants, terms and conditions of the
Acquisition Term Loan Note.
 
ARTICLE IV.
EXPENSES/FEES/DEFAULT RATE/PAYMENT APPLICATION
 
4.1.           Costs and Expenses. The Borrower shall pay on demand all expenses
of the Bank in connection with the preparation, administration, default,
collection, waiver or amendment of any Obligation terms, or in connection with
the Bank’s exercise, preservation, or enforcement of any of its rights,
remedies, or options hereunder, including without limitation, fees of outside
legal counsel or the allocated costs of in-house legal counsel, accounting,
consulting, brokerage or similar professional fees or expenses, and any fees or
expenses associated with travel or other costs relating to any appraisals or
examinations conducted in connection with any Obligation or any collateral
therefor, and the amount of all such expenses shall, until paid, bear interest
at the highest rate applicable to any Obligation (including any default rate)
and be an Obligation secured by any collateral.
 
4.2.           Application of Payments. All payments shall be applied first to
the payment of all fees, expenses and other amounts due to the Bank (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after an Event of Default,
payments will be applied to the Obligations as the Bank determines in its sole
discretion.
 
4.3.           Default Interest Rate. Upon a Default (whether or not the Bank
has accelerated payment of the Obligations), or after maturity or after judgment
has been rendered with respect to any of the Obligations, the unpaid principal
of all Obligations shall, at the option of the Bank, bear interest at a rate up
to five (5) percentage points per annum greater than that which would otherwise
be applicable.
 
4.4.           Late Payment Fees. If the entire amount of any required principal
and/or interest is not paid in full under any of the Loan Documents within ten
(10) days after the same is due, the Borrower shall pay to the Bank a late fee
up to five percent (5%) of the required payment.
 
4.5.           Prepayments Upon Default. If by reason of an Event of Default the
Bank elects to declare the Obligations to be immediately due and payable, then
any charge owing upon prepayment with respect to the Obligations shall become
due and payable in the same manner as though the Borrower had exercised a right
of prepayment.
 
4.6.           Obligations Related to Hedging Contracts.  In the event that the
Borrower enters into any Hedging Contracts with the Bank or any of its
affiliates, any costs incurred by the Bank or its affiliates in connection
therewith, including without limitation any interest, expenses, fees, premiums,
penalties, or other charges associated with any obligations undertaken by the
Bank or its affiliates to hedge or offset the Bank’s or its affiliates’
obligations pursuant to such agreement, or the termination of any such
obligations, shall be (i) deemed additional interest and/or a related expense
(to be determined in the sole discretion of the Bank) and due as part of the
Obligations and secured by all collateral and otherwise therefor to the full
extent thereof, and included in any judgment in any proceeding instituted by the
Bank.
 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE V.
COLLATERAL AND GUARANTEES
 
5.1.           Security Interests. As collateral for all Obligations, the
Borrower shall grant to the Bank a security interest and lien in all assets of
the Borrower, including without limitation goods, machinery, equipment,
furniture, fixtures, vehicles, accounts, inventory, chattel paper, interests in
leases and property under lease, intellectual property and proprietary
interests, documents, instruments, and general intangibles. Such security
interests shall be first liens on such assets, which shall not be otherwise
encumbered except as specified on Schedule 5.1(a) attached hereto and made a
part hereof.  Without limiting the generality of the foregoing, the Bank shall
have a first priority security interest on all business assets of the Borrower
and a first priority security interest on the equipment listed on Schedule
5.1(b) attached hereto.
 
5.2.           Guarantees. The Borrower shall cause each Guarantor to provide an
unconditional, unlimited guarantee of the Obligations.  As security for the
aforementioned guarantees, the Guarantors shall each grant to the Bank a
security interest and lien in all of their respective assets, including without
limitation goods, machinery, equipment, furniture, fixtures, vehicles, accounts,
inventory, chattel paper, interests in leases and property under lease,
intellectual property and proprietary interests, documents, instruments, and
general intangibles. Such security interests shall be first liens on such assets
(to the extent not otherwise encumbered as specified on Schedule 5.2 attached
hereto), which shall not be otherwise encumbered except as specified on Schedule
5.2 attached hereto and made a part hereof.
 
5.3.           Landlord Waivers. The Borrower shall deliver to the Bank a waiver
from each landlord of premises on which the Bank’s collateral is located and
that is not owned by the Borrower.
 
ARTICLE VI.
REPRESENTATIONS OF BORROWER
 
The Borrower and the Guarantors represent and warrant to the Bank as follows:
 
6.1.           Organization and Power. The Borrower and the Guarantors are duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of formation, and each is duly qualified to transact
business and in good standing in all states in which it is required to qualify
or in which failure to qualify could have a Material Adverse Effect. The
Borrower and each Guarantor has full power and authority to own its properties,
to carry on their business as now being conducted, to execute, deliver and
perform the Loan Documents, and to consummate the transactions contemplated
thereby. The Borrower and each Guarantor has no Subsidiaries or Affiliates
except those listed on Schedule 6.1 attached hereto.
 

 
- 11 -

--------------------------------------------------------------------------------

 

6.2.           Proceedings of Borrower and the Guarantors. All necessary action
on the part of the Borrower and each Guarantor, including shareholder and
membership approval to the extent required, relating to authorization of the
execution and delivery of the Loan Documents, and the performance of the
Obligations of the Borrower and the Guarantors thereunder has been taken. The
Loan Documents constitute legal, valid and binding obligations of the Borrower
and the Guarantors, enforceable in accordance with their respective terms. The
Borrower and the Guarantors have no defenses, offsets, claims, or counterclaims
with respect to their respective obligations arising under the Loan Documents.
The execution and delivery by the Borrower and the Guarantors of the Loan
Documents, and the performance by the Borrower and the Guarantors of the Loan
Documents, will not violate any provision of law or the Borrower’s or any
Guarantor’s Certificate of Incorporation or By-laws, or organizational or other
documents or agreements. The execution, delivery and performance of the Loan
Documents, and the consummation of the transactions contemplated thereby will
not violate, be in conflict with, result in a breach of, or constitute a default
under any agreement to which either the Borrower or any Guarantor is a party or
by which any of its or his properties is bound, or any order, writ, injunction,
or decree of any court or governmental instrumentality, and will not result in
the creation or imposition of any lien, charge or encumbrance upon any of its or
his properties, other than those created by the Loan Documents in favor of the
Bank.
 
6.3.           Capitalization. All of the outstanding shares or membership
interests, as applicable, and other equity interests of the Borrower and the
Guarantors are duly authorized, validly issued, and fully paid. There is no
existing contract, debenture, security, right, option, warrant, call or similar
commitment of any character calling for or relating to the issuance of, purchase
or receipt of, or redemption or retirement of any other equity interests of the
Borrower.
 
6.4.           Litigation.  There is no action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency pending
or, to the knowledge of the Borrower or the Guarantors, threatened against or
affecting the Borrower or any Guarantor that brings into question the legality,
validity or enforceability of the Loan Documents or the transactions
contemplated thereby or that, if adversely determined, would have a Material
Adverse Effect, other than those described in Schedule 6.4 attached hereto.
 
6.5.           Financial Statements. All financial statements furnished by the
Borrower and each Guarantor to the Bank are complete and correct, have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated, and fairly present the financial condition of the Borrower and each
Guarantor, as of the respective dates thereof and the results of its or his
operations for the respective periods covered thereby.
 
6.6.           Adverse Changes. Since the most recent financial statements
described in Section 6.5 hereof there has been no Material Adverse Effect.
 
6.7.           Taxes. The Borrower and each Guarantor has filed or caused to be
filed when due all federal tax returns and all state and local tax returns that
are required to be filed, and have paid or caused to be paid all taxes as shown
on said returns or any assessment received. The tax returns of the Borrower and
each Guarantor are not being audited on the date of this Agreement and neither
the Borrower nor any Guarantor has been notified of any intention by any taxing
authority to conduct such an audit.
 

 
- 12 -

--------------------------------------------------------------------------------

 

6.8.           Properties. The Borrower and each Guarantor has undisturbed
peaceable possession under all leases under which it is operating, none of which
contain unusual or burdensome provisions that have or may have a Material
Adverse Effect, and all such leases are in full force and effect.
 
6.9.           Indebtedness. Except as disclosed in the most recent financial
statements referred to in Section 6.5 hereof, the Borrower and each Guarantor
has no Debt, other than trade payables not yet due incurred in the ordinary
course of business, and those listed on Schedules 5.1 and 5.2 attached hereto,
respectively.
 
6.10.         Franchise; Permits. The Borrower and each Guarantor has all
franchises, permits, licenses and other authority as are necessary to enable the
Borrower and/or such Guarantor to conduct its, his or their businesses as now
being conducted, and is not in default under any such franchise, permit, license
or authority.
 
6.11.         ERISA. No action, event, or transaction has occurred that could
give rise to a lien or encumbrance on the assets of the Borrower or any
Guarantor as a result of the application of relevant provisions of ERISA, and
the Borrower and each Guarantor is in material compliance with all requirements
of ERISA.  Neither Borrower, any Guarantor, nor any member of its or their
Controlled Group maintains, contributes, or has any liability under (or with
respect to) any pension plan, whether or not terminated.  No pension plan
maintained by the Borrower or any Guarantor or any member of its or their
Controlled Group or to which such person has an obligation to contribute, or
with respect to which such employer has any liability, has any material
“unfunded liability” (i.e. accrued liabilities in excess of the fair market
value of its assets).
 
6.12.         Margin Securities. No proceeds of the Obligations have been or
will be used for the purpose of purchasing or carrying Margin Securities as
defined in Regulation U of the Federal Reserve Board.
 
6.13.         Compliance With Law. Neither the Borrower nor any Guarantor is in
violation of any laws, ordinances, governmental rules, requirements, or
regulations to which it or he is subject which violation might have a Material
Adverse Effect. The Borrower and each Guarantor have obtained and is in
compliance with all licenses, permits, franchises, and governmental
authorizations necessary for the ownership of his or its properties and the
conduct of his or its businesses, for which failure to comply could have a
Material Adverse Effect.
 
6.14.         Environmental Matters. To the best of Borrower’s and each
Guarantor’s knowledge:
 
(a)           neither the Improvements nor any property adjacent to the
Improvements is being used for, and neither the Borrower nor any Guarantor is
engaged in, the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance except in compliance
with all Environmental Laws;
 
(b)           underground storage tanks are not located on the Improvements
except in compliance with all Environmental Laws;
 

 
- 13 -

--------------------------------------------------------------------------------

 

(c)           the soil, subsoil, bedrock, surface water and groundwater of the
Improvements are free of any Hazardous Substances;
 
(d)           since the occupancy of the Improvements by the Borrower or any
Guarantor, there has been no Release, nor is there the threat of a Release of
any Hazardous Substance on, at or from the Improvements or any property adjacent
to or within the immediate vicinity of the Improvements which through soil,
subsoil, bedrock, surface water or groundwater migration could come to be
located on the Improvements, and neither the Borrower nor any of the Guarantors
has received any form of notice or inquiry from any federal, state or local
governmental agency or authority, any operator, tenant, subtenant, licensee or
occupant of the Improvements or any property adjacent to or within the immediate
vicinity of the Improvements or any other person with regard to a Release or the
threat of a Release of any Hazardous Substance on, at or from the Improvements
or any property adjacent to the Improvements;
 
(e)           all Environmental Permits relating to the Borrower and the
Guarantors in connection with their respective operations on or within the
Improvements have been obtained and are in full force and effect, and no event
has occurred with respect to the Borrower, any Guarantor or the Improvements
which, with the passage of time or the giving of notice, or both, would
constitute a violation of any applicable Environmental Law or non-compliance
with any Environmental Permit; there are no agreements, consent orders, decrees,
judgments, license or permit conditions or other orders or directives of any
federal, state or local court, governmental agency or authority relating to the
past, present or future ownership, use, operation, sale, transfer or conveyance
of the Improvements which require any change in the present condition of the
Improvements or any work, repairs, construction, containment, clean up,
investigations, studies, removal or other remedial action or capital
expenditures with respect to the Improvements; and
 
(f)           there are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, remedial action or
any other remedy that arise out of, relate to or result from (i) a violation or
alleged violation by Borrower or any Guarantor of any applicable Environmental
Law or non-compliance or alleged non-compliance with any Environmental Permit,
(ii) the presence of any Hazardous Substance or a Release or the threat of a
Release of any Hazardous Substance on, at or from the Improvements or any
property adjacent to or within the immediate vicinity of the Improvements as a
result of the operations of the Borrower and/or any Guarantor therein or (iii)
exposure to any Hazardous Substance to the extent the same arises from the
Improvements or business or operations of Borrower or the Guarantors.
 
6.15.         Patents, Trademarks and Authorizations. The Borrower and each
Guarantor owns or possesses all patents, trade marks, service marks, trade
names, copyrights, licenses, authorizations, and all rights with respect to the
foregoing, necessary to the conduct of its businesses as now conducted without
any material conflict with the rights of others. All of the Borrower’s and
Guarantors’ patents, trademarks, and service marks are listed on Schedule 6.15
attached hereto.
 
6.16.         Contracts and Agreements. Neither the Borrower nor any Guarantor
is a party to any contract or agreement that has or can reasonably be expected
to have a Material Adverse Effect, and the Borrower and each Guarantor is in
compliance in all material respects with all contracts and agreements to which
each is a party.
 
- 14 -

--------------------------------------------------------------------------------


 
6.17.        USA PATRIOT Act.  The Borrower and the Guarantors have provided,
sufficiently in advance of the date of this Agreement, all documentation and
other information reasonably requested by the Bank under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”) including, without limitation,
information such as the name, address and tax identification number, if any, of
the Borrowers that allows the Bank to identify the Borrower and the Guarantors
in accordance with the PATRIOT Act.
 
ARTICLE VII.
CONDITIONS OF LENDING
 
The following conditions must be satisfied before the Bank shall have any
obligation to make any advance under this Agreement:
 
7.1.           Representations and Warranties. The representations and
warranties of the Borrower and the Guarantors contained herein shall be true and
correct as of the date of making of each such advance, with the same effect as
if made on and as of such date.
 
7.2.           No Defaults. There shall exist no Default at the time each
advance is made.
 
7.3.           Performance. The Borrower and each Guarantor shall have performed
and complied with all agreements and conditions required to be performed or
complied with by it prior to or at the time the advance is made.
 
7.4.           Opinion of Counsel. Upon the request of the Bank, the Borrower
shall have delivered an opinion of its counsel, dated the date of the advance,
in form and substance reasonably satisfactory to the Bank.
 
7.5.           Documents to be Delivered. The Borrower and each Guarantor shall
have delivered to the Bank all security agreements, guarantees, and any other
documents necessary or desirable in connection with this Agreement, including
the requirements of ARTICLE VIII hereof. All notes evidencing the Obligations
shall have been delivered to the Bank at the time of the making of the
respective loans.
 
7.6.           Certified Resolutions. Each of the Borrower and the Guarantors
shall have delivered a certificate of its corporate secretary or other duly
appointed officer certifying, as of the date of the first advance, resolutions
duly adopted by the Board of Directors, or Shareholders of the Borrower and the
Guarantors, as applicable, authorizing the execution, delivery and performance
of the Loan Documents, and the consummation of the transactions contemplated
thereby, which resolutions shall remain in full force and effect so long as any
of the Obligations are outstanding or any commitment to lend exists under this
Agreement or the Loan Documents.
 
7.7.           Fees and Taxes. The Borrower shall have paid all filing fees,
taxes, and assessments related to the borrowings and the perfection of any
interests in collateral security required hereunder.
 

 
- 15 -

--------------------------------------------------------------------------------

 

7.8.           Insurance. The Borrower and each Guarantor shall have delivered
evidence satisfactory to the Bank of the existence of insurance required hereby.
 
7.9.           Organizational Documents. The Borrower and each Guarantor shall
have delivered to the Bank a copy of its then-effective Certificate of
Incorporation and By-laws, d/b/a certificates, and other organizational
documents and instruments, or a written certificate that such documents and
instruments have not been changed or amended since the last advance to Borrower
pursuant to the terms of this Agreement.
 
7.10.       Other Documents and Agreements. On or before the date of this
Agreement, the Borrower shall have delivered such other documents, instruments,
and agreements as the Bank and its legal counsel may require in connection with
the transactions contemplated hereby.
 
7.11.       Financial Statements. On or before the date of this Agreement, the
Borrower and each Guarantor shall have delivered to the Bank a copy of his or
its federal income tax return  and the Borrower’s most recent consolidated
monthly financial statement.
 
7.12.       Certificates of Good Standing. On or before the date of this
Agreement the Borrower and each Guarantor shall have delivered to the Bank
certificates of good standing from appropriate state or provincial officials to
the effect that the Borrower or such Guarantor is in good standing in the state
of its formation as well as in all other states or provinces in which
qualification is necessary for the Borrower or such Guarantor to carry on its
business in such states or provinces.
 
7.13.       Environmental Reports.  The Bank may require at any time, at the
Borrower’s expense, a written report of a site assessment and environmental
audit in scope, form and substance satisfactory to the Bank, prepared by an
independent, competent and qualified engineer selected by the Bank, in the
Bank’s sole and unfettered discretion, showing that the engineer made all
appropriate inquiry consistent with good commercial and customary practice, that
no evidence or indication came to light which would suggest there was a Release
involving the Improvements which would necessitate an environmental response
action and that the Improvements comply with and do not deviate from, all
applicable Environmental Laws and Environmental Permits.
 
7.14.       Stock Purchase Agreement. The Borrower shall have consummated the
transactions contemplated by that certain Stock Purchase Agreement, dated
February 12, 2010, by and between Borrower and Document Security Systems,
Inc.  The Stock Purchase Agreement shall be in a form and substance satisfactory
to the Bank.
 
7.15.       Landlord Waivers.   Except as set forth on Schedule 7.15 attached
hereto, on or before the date of this Agreement, the Borrower and each Guarantor
shall deliver to the Bank a waiver from each landlord of premises on which any
collateral for the Obligations or the Guarantees is located and which is not
owned by the Borrower or a Guarantor, as applicable, as required by Section 5.3
hereof, which waiver is in form and substance satisfactory to the Bank.
 
7.16.       Anti-Terrorism Laws.  On or before the date of this Agreement, there
shall have been delivered to the Bank, to the extent requested by the Bank, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act (unless previously delivered).
 
- 16 -

--------------------------------------------------------------------------------


 
ARTICLE VIII.
AFFIRMATIVE COVENANTS OF BORROWER
 
Any affirmative covenant of the Borrower contained herein shall also be deemed
to include an affirmative covenant of any Affiliate of Borrower.  So long as any
Obligations to the Bank shall be outstanding or this Agreement remains in
effect, unless the Bank otherwise consents in writing:
 
8.1.           Financial Statements.
 
(a)           The Borrower shall furnish to the Bank as soon as available, but
in no event later than 120 days following the fiscal year end of any year in
which this Agreement remains in effect, annual financial statements of the
Borrower in reasonable detail satisfactory to the Bank prepared in accordance
with GAAP reviewed by, and with an unqualified opinion from, an independent
certified public accountant satisfactory to the Bank. Said financial statements
shall include at least a balance sheet and a statement of profit and loss, and
shall be accompanied by (i) a schedule showing computation of financial
covenants, (ii) a copy of any management letter prepared by the Borrower’s
accountants, and (iii) a certificate of the Chief Financial Officer of the
Borrower to the effect that no Default has occurred.
 
(b)           The Borrower shall furnish to the Bank unaudited financial
statements not more than 45 days after the close of each quarter of its fiscal
year. Said statements shall be in reasonable detail satisfactory to the Bank,
shall be prepared in accordance with GAAP, and shall include at least a balance
sheet, a statement of profit and loss, and a schedule showing computation of
financial covenants. Said financial statements shall be certified to be true and
correct to the best knowledge of the Chief Financial Officer of the Borrower.
Such financial statements shall be accompanied by a certificate of the Chief
Financial Officer of the Borrower to the effect that no Default has occurred.
 
(c)           Not more than 45 days after the close of each quarter, the
Borrower shall deliver to the Bank an aging of accounts receivable and an aging
of accounts payable for the Borrower.  Said information shall be certified to be
true and correct to the best knowledge of a duly authorized officer of the
Borrower, with such knowledge necessary to make such certification.
 
(d)           Not more than 45 days after the close of each quarter, the
Borrower shall deliver to the Bank a borrowing base certificate for the Borrower
in the form of Exhibit C attached hereto.
 
(e)           Within 30 days following its fiscal year end, the Borrower shall
provide to the Bank projections for the succeeding year, including quarterly
profit and loss statements, balance sheets, and cash flow statements, for each
of the Borrower and its Parents, Subsidiaries and Affiliates.
 
(f)           Within 45 days of the end of each quarter, the Borrower shall
provide to the Bank a compliance certificate on the Bank’s standard form, as
provided to the Borrower.
 

 
- 17 -

--------------------------------------------------------------------------------

 

8.2.           Other Reports and Inspections. Furnish to the Bank such
additional information, reports, or financial statements as the Bank may, from
time to time, reasonably request. The Borrower shall permit or cause to be
permitted any person designated by the Bank to inspect the property, assets, and
books of the Borrower and each Guarantor at reasonable times and, prior to an
Event of Default, upon reasonable notice, and shall discuss its affairs,
finances, and accounts at reasonable times with the Bank from time to time as
often as may be reasonably requested.
 
8.3.           Taxes. Pay and discharge all taxes, assessments, levies, and
governmental charges upon the Borrower and the Guarantors, and their income and
property, prior to the date on which penalties are attached thereto; provided,
however, that the Borrower and each Guarantor may in good faith contest any such
taxes, assessments, levies, or charges so long as such contest is diligently
pursued, appropriate reserves are reflected on the Borrower’s financial
statements, and no lien or execution exists or is levied against any of
Borrower’s or such Guarantor’s assets related to the contested items.
 
8.4.           Insurance. Maintain or cause to be maintained insurance, of kinds
and in amounts satisfactory to the Bank, with responsible insurance companies on
all of its real and personal properties in such amounts and against such risks
as are prudent, including but not limited to, full-risk extended coverage hazard
insurance to the full insurable value of real property (co-insurance not being
permitted without the prior written consent of the Bank), all-risk coverage for
personal property, business interruption or loss of rents coverage, worker’s
compensation insurance, and comprehensive general liability and products
liability insurance. The Borrower also shall maintain flood insurance covering
any of its real properties located in flood zones. The Borrower and each
Guarantor shall provide to the Bank, no less often than annually and upon its
request, a detailed list and evidence satisfactory to the Bank of its insurance
carriers and coverage and shall obtain such additional insurance as the Bank may
reasonably request. Hazard insurance policies for real property shall name the
Bank as mortgagee, and for personalty, additional insured, as its interests may
appear. All policies shall provide for at least thirty (30) days’ prior notice
of cancellation to the Bank.
 
8.5.           Existence. Cause to be done all things necessary to preserve and
to keep in full force and effect its existence, rights, and franchises and to
comply in all material respects with all valid laws and regulations now in
effect or hereafter promulgated by any properly constituted governmental
authority having jurisdiction.
 
8.6.           Maintenance of Properties. At all times maintain, preserve,
protect, and keep its property used or useful in conducting its business, in
good repair, working order, and condition and, from time to time, make all
needful and proper repairs, renewals, replacements, betterments, and
improvements thereto, so that the business carried on may be properly and
advantageously conducted at all times.
 
8.7.           Material Changes; Judgments. Notify the Bank immediately of any
Material Adverse Effect and of the filing of any suits, judgments, or liens
which, if adversely determined, could have a Material Adverse Effect. The
Borrower also shall notify the Bank immediately of any change in the name,
identity, or organizational structure of the Borrower or any Guarantor, or any
change in any equity or ownership interest in the Borrower or any Guarantor
other than Document Security Systems, Inc.  The Borrower shall notify the Bank
immediately of any Change of Control in Document Security Systems, Inc.
 
- 18 -

--------------------------------------------------------------------------------


 
8.8.           Environmental Compliance.
 
(a)           Comply with all applicable Environmental Laws and shall obtain and
comply with all Environmental Permits;
 
(b)           promptly provide the Bank with a copy of all notifications which
it gives or receives with respect to any past or present Release or the threat
of a Release of any Hazardous Substance on, at or from the Improvements or any
property adjacent to the Improvements or by the Borrower or any Guarantor;
 
(c)           at all times allow the Bank and its officers, employees, agents,
representatives, contractors and subcontractors reasonable access after
reasonable prior notice to the Improvements for the purposes of ascertaining
compliance with Environmental Laws and site conditions, including, but not
limited to, subsurface conditions;
 
(d)           deliver promptly to the Bank: (i) copies of any documents received
from the United States Environmental Protection Agency, or any state, county or
municipal environmental or health agency concerning the Borrower’s or any
Guarantor’s operations or the Improvements; and (ii) copies of any documents
submitted by the Borrower or any Guarantor to the United States Environmental
Protection Agency or any state, county or municipal environmental or health
agency concerning its operations or the Improvements; and
 
(e)           if at any time the Bank obtains any reasonable evidence or
information which suggests that a material potential environmental problem may
exist with respect to the Borrower, any Guarantor, or the Improvements, at the
Bank’s request provide to the Bank a full or supplemental environmental
inspection and audit report of a scope and level of detail satisfactory to Bank
be prepared by an environmental engineer or other qualified person acceptable to
the Bank at Borrower’s expense. If such audit report indicates the presence of
any Hazardous Substance or a Release or the threat of a Release of any Hazardous
Substance by the Borrower or on, at or from the Improvements, the Borrower shall
promptly undertake and diligently pursue to completion all necessary,
appropriate and/or legally required investigative, containment, removal, clean
up and other remedial actions, using methods recommended by the engineer or
other person who prepared said audit report and acceptable to the appropriate
federal, state and local agencies or authorities.
 
8.9.           ERISA Compliance. Comply in all material respects ERISA and
regulations and interpretations related thereto.
 
8.10.         Franchises/Permits/Laws. Preserve and keep in full force and
effect all franchises, permits, licenses, and other authority as are necessary
to enable it to conduct its business as being conducted on the date of this
Agreement and comply in all material respects with all laws, the provisions of
regulations, and requirements now in effect or hereafter promulgated by any
properly constituted governmental authority having jurisdiction over it.
 
8.11.         Payments. Make all payments as and when required by the Loan
Documents.
 

 
- 19 -

--------------------------------------------------------------------------------

 

8.12.         Deposits/Bank Services. The Borrower and each Guarantor shall
maintain all of its main depository accounts at the Bank.
 
8.13.         Shareholder and Officer Loans. The Borrower shall provide to the
Bank subordination agreements in form satisfactory to the Bank covering any
loans to the Borrower from, or other obligations of the Borrower to, its
Subsidiaries, Affiliates and shareholders, officers, or members in existence
from time to time.
 
8.14.         Affiliate Guarantors.  The Borrower shall cause each and every
Guarantor to continue to provide and unconditional, unlimited Guaranty of the
Obligations.
 
8.15.         Landlord Waivers.  To the extent not delivered on or before the
date hereof, the Borrower shall, and shall cause each Guarantor to, deliver to
the Bank a waiver from each landlord of premises on which any collateral for the
Obligations or the Guarantees is located and which is not owned by the Borrower
or a Guarantor, as applicable, as required by Section 5.3 hereof, which waiver
is in form and substance satisfactory to the Bank on or before the later of
March 1, 2010 and the date on which any collateral for the Obligations is
located on such premises.
 
8.16.         Franchise Tax Searches.  On or before March 1, 2010, the Borrower
shall furnish to the Bank a franchise tax search in each jurisdiction in which
the Borrower or any Guarantor is organized or is qualified to do business as a
foreign entity, which franchise tax search shall indicate that the Borrower or
such Guarantor, as applicable, has filed and paid all franchise tax due and
owing in such jurisdiction.
 
8.17.         Foreign Qualification.  On or before March 1, 2010, the Borrower
shall furnish to the Bank proof, in form and substance satisfactory to the Bank,
that Plastic Printing Professionals, Inc. is duly qualified to conduct business
as a foreign corporation in the State of California.
 
ARTICLE IX.
NEGATIVE COVENANTS OF BORROWER
 
So long as any Obligations shall be outstanding, or this Agreement shall remain
in effect, unless the Bank otherwise consents in writing, the Borrower shall
not, directly or indirectly:
 
9.1.           Indebtedness. Create, incur, assume, or allow to exist,
voluntarily or involuntarily, any Debt, excluding only (i) Obligations to the
Bank, (ii) Debt described in Schedule 9.1 attached hereto and made a part
hereof, and (iii) Debt to which the Bank consents in writing.
 
9.2.           Mortgages, Liens, and Encumbrances. Create, incur, assume, or
allow to exist, voluntarily or involuntarily, any capitalizable lease, mortgage,
security interest, pledge, lien or other encumbrance of any kind (including the
charge upon property purchased under conditional sales or other title retention
agreements) covering any of its property or assets, whether now owned or
hereafter acquired, excluding only (i) interests held by the Bank, (ii)
encumbrances described in Schedule 9.2 attached hereto, and (iii) obligations
and interests to which the Bank consents in writing.
 

 
- 20 -

--------------------------------------------------------------------------------

 

9.3.           Contingent Liabilities. (i) Assume, guarantee, endorse,
contingently agree to purchase, or otherwise become liable in any manner upon
any obligation, contingent or otherwise, whether funded or current except for
endorsement of negotiable instruments for deposit, collection, or similar
transactions in the ordinary course of business, (ii) guarantee the dividends,
of any person, firm, corporation, or other entity, or (iii) become the general
partner in any partnership.
 
9.4.           Loans and Investments. Make any loan or advance to, or any
investment in, any person, firm, joint venture, corporation or other entity
whatsoever, except short-term investments in certificates of deposit of
financial institutions and similar investments made in the ordinary course of
business.
 
9.5.           Mergers Sales and Acquisitions/Change in Ownership Interests. (i)
Enter into any merger or consolidation, (ii) acquire all or substantially all
the stock or other ownership interests or assets of any person, firm, joint
venture, corporation, or other entity, (iii) sell, lease, transfer, or otherwise
dispose of any material portion of its assets except in the ordinary course of
business, or (iv) allow any change in the ownership, legal or equitable, of its
shareholder, membership or other equity interests or allow a Change in Control
of Document Security Systems, Inc.
 
9.6.           Amendments. Allow the amendment or modification of its governing
documents and agreements in any material respect without the prior written
consent of the Bank.
 
9.7.           Distributions. Make any Distributions or apply any of its
property or assets to Distributions or set apart any sum or asset for the
purpose of Distributions without the explicit written consent of the Bank, such
consent to be exercised in the Bank’s sole discretion.
 
9.8.           Material Changes. Allow to occur, voluntarily or involuntarily:
(a) any change in the character of its business, or in the nature of its
operations as carried out on at the date of this Agreement that in each case or
in the aggregate has or could reasonably be expected to have a Material Adverse
Effect, (b) any change in its respective key management personnel unless
reasonably qualified replacements in such management personnel are made within
ninety (90) days, (c) except as a result of force majeure, material damage to,
or loss, theft, or destruction of Borrower’s property, whether or not insured,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect, or (d) any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive Business Days, the cessation or substantial
curtailment of revenue producing activities at any facility of Borrower if any
such event or circumstance could reasonably be expected to have a Material
Adverse Effect.
 
9.9.           Compensation. Compensate any person or entity, including without
limitation salaries, bonuses, consulting fees, or otherwise, in excess of
amounts reasonably related to services rendered to it.
 
9.10.         Judgments. Allow to exist any judgments against it in excess of
$25,000 which are not fully covered by insurance or for which an appeal or other
proceeding for the review thereof shall not have been taken and for which a stay
of execution pending such appeal shall not have been obtained.
 
- 21 -

--------------------------------------------------------------------------------


 
9.11.         Margin Securities. Allow any portion of the proceeds of the
Obligations to be used, in whole or in part, for the purpose of purchasing or
carrying any “margin stock” as such term is defined in Regulation U of the Board
of Governors of the Federal Reserve.
 
9.12.         Asset Transfer and Affiliate Loans.  The Borrower shall not (a)
distribute, transfer or convey any asset or property of the Borrower to any
Affiliate or Subsidiary or (b) make any loan or extend any other credit
accommodation to any Affiliate or Subsidiary.  The Borrower shall not permit any
Guarantor, without the express written consent of the Bank, such consent to be
in the sole discretion of the Bank, to (y) distribute, transfer or convey any
asset or property of such Guarantor to any Affiliate except the Borrower or
another Guarantor or (z) make any loan or extend any other credit accommodation
to any Affiliate except the Borrower or another Guarantor.
 
It is hereby expressly greed that, except to the extent expressly provided
herein, the provisions of this Article IX shall not be applicable to any
Guarantor.
 
ARTICLE X.
FINANCIAL COVENANTS
 
So long as any Obligations to the Bank shall be outstanding or this Agreement
remains in effect, unless the Bank otherwise consents in writing, the Borrower
shall:
 
10.1.         Minimum Fixed Charge Coverage Ratio. On a consolidated basis,
maintain a minimum Fixed Charge Coverage Ratio of 1.00 to 1.0, reported on a
year to date basis commencing with the quarter ending March 31, 2010; a minimum
Fixed Charge Coverage Ratio of 1.10 to 1.0, reported on a year to date basis
commencing with the quarter ending June 30, 2010; and at all times thereafter a
minimum Fixed Charge Coverage Ratio of 1.15 to 1.0, reported on a year to date
basis commencing with the quarter ending September 30, 2010 and on a rolling
four quarter basis thereafter commencing with the quarter ending December 31,
2010.  
 
10.2.         Maximum Senior Funded Debt to EBITDA Ratio. Maintain at all times
a maximum Senior Funded Debt to EBITDA Ratio of 3.0 to 1.0, reported on a
revised rolling four quarter basis commencing with the quarter ending March 31,
2010. The compliance of such covenant will be tested on March 31, 2010, June 30,
2010 and September 30, 2010 on a revised EBITDA basis, with an officer salary
cap of $260,000 and all distributions limited to 40% of Net Income for all
quarters calculated in 2009. Commencing December 31, 2010, such covenant will be
tested on a rolling four quarter basis according to GAAP.
 
10.3.         Current Ratio.  Maintain at all times a Current Ratio of 1.25 to
1.0, reported on a rolling four quarter basis commencing with the quarter ending
March 31, 2010.
 
ARTICLE XI.
DEFAULTS
 
11.1.         Defaults.  The following events shall constitute “Events of
Default” under this Agreement.
 

 
- 22 -

--------------------------------------------------------------------------------

 

(a)           Nonpayment. Failure of the Borrower or any Guarantor to make any
payment of any type under the terms of the Loan Documents within five (5) days
after the same becomes due and payable.
 
(b)           Performance. Failure of the Borrower or any Guarantor to observe
or perform any condition, covenant or term of the Loan Documents; provided,
however, that if such failure occurs under ARTICLE VIII and is susceptible to
cure an Event of Default shall not occur unless such failure is not cured within
fifteen (15) days after the Bank gives the Borrower notice of same.
 
(c)           Other Obligations and Cross Default. Failure of the Borrower or
any Guarantor to observe or perform any other condition, covenant, or term of
any other agreement with the Bank, including without limitation, any Hedging
Contracts or other documents or agreements giving rise to Hedging Obligations
after any applicable cure or grace period related thereto, or default by the
Borrower or any Guarantor under any agreement involving borrowed money or the
like, or any other material agreement with any third person or entity.  Without
limiting the foregoing, if the Borrower or any Guarantor shall default in the
payment of principal or interest due and owing upon any obligation for borrowed
money, beyond any grace period provided with respect thereto, or in the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, and the effect of such
default is to allow the acceleration of the maturity of such indebtedness or to
permit the holder thereof to cause such indebtedness to become due prior to its
stated maturity, then, in such event, the Borrower and each Guarantor covenants
and agrees that any such default shall cause a Default under every obligation
owed by the Borrower and each Guarantor to the Bank.
 
(d)           Representations. Failure of any representation or warranty made by
the Borrower or any Guarantor in connection with the execution and performance
of this Agreement, or any certificate of officers pursuant hereto, to be
truthful, accurate or correct in all material respects.
 
(e)           Financial Difficulties. Financial difficulties of the Borrower or
any Guarantor as evidenced by:
 
(i)           any admission in writing of inability to pay debts as they become
due; or
 
(ii)           the filing of a voluntary or involuntary petition in bankruptcy,
or under any chapters of the Bankruptcy Code, or under any federal or state
statute providing for the relief of debtors; or
 
(iii)           making an assignment for the benefit of creditors; or
 
(iv)           consenting to the appointment of a trustee or receiver for all or
a major part of any of its property; or
 
(v)           the entry of a court order appointing a receiver or a trustee for
all or a major part of its property;
 

 
- 23 -

--------------------------------------------------------------------------------

 

(vi)           the occurrence of any event, action, or transaction that could
give rise to a lien or encumbrance on the assets of the Borrower or any
Guarantor as a result of application of relevant provisions of ERISA; or
 
(vii)           the occurrence of any Forfeiture Action.
 
(f)           Material Change. Change in the Borrower’s or any Guarantor’s
business or operations, including but not limited to a Change in Control of
Document Security Systems, Inc., or in any factor affecting the Borrower’s or
any Guarantor’s business or operations, or regarding any obligation or agreement
of the Borrower or any Guarantor, or in the financial condition of the Borrower
or any Guarantor or in the collateral for the Borrower’s Obligations or the
Guarantees, or any other condition affecting the Borrower or any Guarantor, in
each case by reason of which the Bank reasonably believes the Borrower’s ability
to timely repay any Obligations to the Bank is materially impaired.
 
11.2.         Remedies. If any one or more Events of Default listed in Sections
11.1(e)(ii) through 11.1(e)(v) occur, (i) any further commitments or obligations
of the Bank shall be deemed to be automatically and without need for further
action terminated, and (ii) all Obligations of the Borrower to the Bank,
automatically and without need for further action, shall become forthwith due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby expressly waived. If any one or more Events of Default
other than those listed in Sections 11.1(e)(ii) through 11.1(e)(v) occur, the
Bank may, at its option, take either or both of the following actions at the
same or different times: (i) terminate any further commitments or obligations of
the Bank, and (ii) declare all Obligations of the Borrower to the Bank,
automatically and without need for further action, to be forthwith due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are hereby expressly waived.
 
In case any such Events of Default shall occur, the Bank shall be entitled to
recover judgment against the Borrower for all Obligations of the Borrower to the
Bank either before, or after, or during the pendency of any proceedings for the
enforcement, of any security interests, mortgages, pledges, or guarantees and,
in the event of realization of any funds from any security or guarantee and
application thereof to the payment of the Obligations due, the Bank shall be
entitled to enforce payment of and recover judgment for all amounts remaining
due and unpaid on such Obligations. The Bank shall be entitled to exercise any
other legal or equitable right which it may have, and may proceed to protect and
enforce its rights by any other appropriate proceedings, including action for
the specific performance of any covenant or agreement contained in this
Agreement and other agreements held by the Bank.
 
If any Default occurs, the Bank or its designee shall have the right, upon
reasonable notice to the Borrower, to enter upon the Borrower’s property and
conduct such tests, investigation and sampling, including but not limited to
installation of monitoring wells, as shall be reasonably necessary for the Bank
to determine whether any disposal of Hazardous Substances has occurred on, at or
near such property. The costs of all such tests, investigations and samplings
shall be considered as additional indebtedness secured by all collateral for the
Obligations and shall become immediately due and payable without notice and with
interest thereon at highest rate then borne by any of the Obligations. The
Borrower agrees that the Bank
 

 
- 24 -

--------------------------------------------------------------------------------

 

shall not be liable in any way for the completeness or accuracy of any
Environmental Report or the information contained therein. The Borrower further
agrees that the Bank has no duty to warn the Borrower or any other person or
entity about any actual or potential environmental contamination or other
problem that may have become apparent or will become apparent to the Bank.
 
ARTICLE XII.
MISCELLANEOUS
 
12.1.         Entire Agreement/Waiver. This Agreement and the Loan Documents are
intended by the parties as the final, complete, and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements, and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement, or understanding not set
forth in this Agreement and the Loan Documents. This Agreement and the Loan
Documents may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.
 
No delay or failure of the Bank to exercise any right, remedy, power or
privilege hereunder shall impair the same or be construed to be a waiver of the
same or of any Default or an acquiescence therein. No single or partial exercise
of any right, remedy, power or privilege shall preclude other or further
exercise thereof by the Bank. All rights, remedies, powers, and privileges
herein conferred upon the Bank shall be deemed cumulative and not exclusive of
any others available.
 
12.2.         Survival of Representations. All representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the execution and delivery of other agreements hereunder.
 
12.3.         Setoff. The Borrower and the Guarantors hereby grant to the Bank a
continuing lien, security interest, and right of set off as security for the
Obligations, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Bank or any entity under the control of
the Bank and its successors and assigns or in transit to any of them. At any
time without demand or notice (any such notice being expressly waived by the
Borrower and each Guarantor), the Bank may set off the same or any part thereof
and apply the same to any Obligation of the Borrower and any Guarantor even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR ARE HEREBY KNOWINGLY,
VOLUNTARILY, AND IRREVOCABLY WAIVED.
 
12.4.         Notices. Any notice or demand upon any party hereto shall be
deemed to have been sufficiently given or served for all purposes hereof when
delivered in person, one day after delivery to a nationally recognized overnight
courier with receipt requested, or two business days after it is mailed
certified mail postage prepaid, return receipt requested, addressed as follows:
 

 
- 25 -

--------------------------------------------------------------------------------

 

If to the Bank:
RBS Citizens, N.A.
Commercial Lending
126 East Avenue
Rochester, New York 14604
Attention: Mr. Jeffrey R. Morse
 
With a copy to:
Harris Beach PLLC

 
99 Garnsey Road

 
Pittsford, New York 14534

 
Attention: Mr. Justin P. Runke, Esq.

 
If to the Borrower
Premier Packaging Corporation

or the Guarantors:
Document Security Systems, Inc.

 
Plastic Printing Professionals, Inc.

 
Secuprint, Inc.

Suite 1525
28 East Main Street
Rochester, New York 14614



With a copy to: Attention: Mr. Philip Jones
 
Ronald J. Axelrod & Associates, P.C.

 
Basin Meadows Office Park

 
141 Sully’s Trail, Suite 5A

 
Pittsford, NY 14534

 
Attention: Ronald J. Axelrod, Esq.

 
Any party may change, by notice in writing to the other parties, the address to
which notices to it shall be sent.
 
12.5.         Assignment/Participation. All of the terms and provisions of this
Agreement shall inure to the benefit of and be binding upon and be enforceable
by the parties and their respective successors and assigns and shall inure to
the benefit of and be enforceable by any holder of notes executed hereunder.
 
The Bank may at any time pledge or assign all or any portion of its rights under
the Loan Documents, including any portion of any note evidencing the
Obligations, to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
assignment or enforcement thereof shall release the Bank from its obligations
under any of the Loan Documents.
 
- 26 -

--------------------------------------------------------------------------------


 
The Bank shall have the unrestricted right at any time or from time to time, and
without the Borrower’s or any Guarantor’s consent, to assign all or any portion
of its rights and obligations hereunder to one or more banks or other financial
institutions (each an “Assignee”), and the Borrower and each Guarantor agree
that it shall execute such documents, including without limitation, amendments
to this Agreement and to any other Loan Documents, as the Bank shall deem
necessary to effect the foregoing. In addition, at the request of the Bank and
any such Assignee, the Borrower shall issue one or more new promissory notes, as
applicable, to any such Assignee and, if the Bank has retained any of its rights
and obligations hereunder following such assignment, to the Bank, which new
promissory notes shall be issued in replacement of, but not in discharge of, the
liability evidenced by the promissory note held by the Bank prior to such
assignment and shall reflect the amount of the respective commitments and loans
held by such Assignee and the Bank after giving effect to such assignment. Upon
the execution and delivery of appropriate assignment documentation, amendments,
and any other documentation required by the Bank in connection with such
assignment, and the payment by such Assignee of the purchase price agreed to by
the Bank and such Assignee, such Assignee shall be a party to this Agreement and
shall have all of the rights and obligations of the Bank hereunder (and under
any and all of the other Loan Documents) to the extent that such rights and
obligations have been assigned by the Bank pursuant to the assignment
documentation between the Bank and such Assignee, and the Bank shall be released
from its obligations hereunder and thereunder to a corresponding extent.
 
The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of or notice to the Borrower or any Guarantor, to grant
to one or more banks or other financial institutions (each a “Participant”)
participating interests in the Bank’s obligation to lend hereunder and/or any or
all of the Obligations. In the event of any such grant by the Bank of a
participating interest to Participant, whether or not upon notice to the
Borrower, the Bank shall remain responsible for the performance of its
obligations hereunder and the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank’s rights and obligations
hereunder.
 
The Bank may furnish any information concerning the Borrower in its possession
from time to time to prospective Assignees and Participants, provided that the
Bank shall require any such prospective Assignee or Participant to agree in
writing to maintain the confidentiality of such information.
 
12.6.         Business Days. If any Obligation or any payment hereunder becomes
due on a day which is not a Business Day, the due date of the Obligation or
payment shall be extended to the next succeeding Business Day, and such
extension of time shall be included in computing interest and fees in connection
with such payment.
 
12.7.         Telecopy Requests. As a convenience to the Borrower, the Borrower
hereby authorizes the Bank to rely upon requests made by the Borrower or its
employees by telecopy, and to treat such requests as if they were made in a
writing delivered to the Bank. Any advance of funds made by the Bank pursuant to
any such request shall be deemed to be authorized by the Borrower unless
immediately repaid in full.
 
12.8.         Severability. In the event that any one or more of the provisions
contained in this Agreement or any other agreement, document, or guarantee
related hereto shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other agreement, document, or
guarantee. This Agreement has been prepared in cooperation of counsel for each
of the parties, and shall not be construed as against any particular party as
drafter.
 
- 27 -

--------------------------------------------------------------------------------


 
12.9.         Governing Law. This Agreement and the Loan Documents, and the
rights and obligations of the parties hereunder, shall be construed,
interpreted, governed and enforced in accordance with the laws of the State of
New York (excluding the laws applicable to conflicts or choice of law).
 
12.10.       Loss or Mutilation. Upon receipt of an affidavit of an officer of
the Bank as to the loss, theft, destruction, or mutilation of any note
evidencing any Obligation or any other Loan Document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such note or other Loan Document, the Borrower will issue,
in lieu thereof, a replacement note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.
 
12.11.       Indemnity. The Borrower and each Guarantor, jointly and severally,
shall indemnify and hold harmless the Bank and its affiliates, directors,
officers, employees, agents, and representatives from and against any and all
claims, damages, liabilities, and expenses that may be incurred by or asserted
against such indemnified party in connection with the Loan Documents and the
transactions contemplated thereby including without limitation in connection
with the investigation of, preparation for, or defense of any pending or
threatened claim, action, or proceeding; provided, however, that neither the
Borrower nor any Guarantor shall be liable to any indemnified party for such
claims, damages, liabilities, and expenses resulting from such indemnified
party’s own gross negligence or willful misconduct.
 
The Borrower and each Guarantor, jointly and severally, agrees to indemnify,
defend, and hold harmless the Bank from and against any and all liabilities,
claims, damages, penalties, expenditures, losses, or charges, including, but not
limited to, all costs of investigation, monitoring, legal representation,
remedial response, removal, restoration or permit acquisition of any kind
whatsoever, which may now or in the future be undertaken, suffered, paid,
awarded, assessed, or otherwise incurred by the Bank (or any other person or
entity affiliated with the Bank or representing or acting for the Bank or at the
Bank’s behest, or with a claim on the Bank or to whom the Bank has liability or
responsibility of any sort related to this Section 12.11 relating to, resulting
from or arising out of (a) actions by the Borrower related to, or the use of the
Improvements for, the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance, (b) the
presence of any Hazardous Substance or a Release or the threat of a Release of
any Hazardous Substance on, at or from the Improvements, (c) the failure to
promptly undertake and diligently pursue to completion all necessary,
appropriate and legally authorized investigative, containment, removal, clean up
and other remedial actions with respect to a Release or the threat of a Release
of any Hazardous Substance on, at or from the Improvements, (d) exposure to any
Hazardous Substance to the extent the same arise from activities of the Borrower
or the condition of the Improvements or the ownership, use, operation, sale,
transfer or conveyance thereof, (e) a violation of any applicable Environmental
Law, or (f) non-compliance with any Environmental Permit. Such costs or other
liabilities incurred by the Bank or other entity described in this Section 12.11
shall be deemed to include, without limitation, any sums which the Bank deems it
necessary or desirable to expend to protect its security interests and liens.
Notwithstanding anything to the contrary contained herein, the Borrower’s
liability and obligations under this Section 12.11 shall survive the discharge,
satisfaction or assignment of this Agreement by the Bank and the payment in full
of all of the Obligations.
 
- 28 -

--------------------------------------------------------------------------------


 
12.12.       Usury. All agreements between and among the Borrower, the
Guarantors and the Bank are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration or maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to the Bank for the use or the forbearance of the indebtedness evidenced
hereby exceed the maximum permissible under applicable law. As used herein, the
term “applicable law” shall mean the law in effect as of the date hereof,
provided, however that in the event there is a change in the law which results
in a higher permissible rate of interest, then the Loan Documents shall be
governed by such new law as of its effective date. In this regard, it is
expressly agreed that it is the intent of the Borrower and the Bank in the
execution, delivery and acceptance of this Agreement to contract in strict
compliance with the laws of the State of New York from time to time in effect.
If, under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the Loan Documents at the time performance of such provision
shall be due, shall involve transcending the limit of such validity prescribed
by applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever the Bank should ever receive as interest an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced hereby and not to
the payment of interest. This provision shall control every other provision of
all agreements between and among the Borrower, the Guarantors, and the Bank.
 
12.13.       JURISDICTION/VENUE. THE BORROWER AND EACH GUARANTOR AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SET FORTH FOR NOTICES GIVEN UNDER THIS AGREEMENT. THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
12.14.       WAIVER OF TRIAL BY JURY. THE BORROWER, EACH GUARANTOR, AND THE BANK
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY 1N RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR, ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF THE BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE BANK TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS CONTEMPLATED
HEREUNDER.
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS.]
 

 
- 29 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Credit Facility Agreement to be
executed by their duly authorized representatives as of the date first above
written.
 


RBS CITIZENS, N.A.




By: 

--------------------------------------------------------------------------------

Jeffrey R. Morse, Assistant Vice President




PREMIER PACKAGING CORPORATION




By: 

--------------------------------------------------------------------------------

Name:
Title:



 
- 30 -

--------------------------------------------------------------------------------

 

INDEX TO SCHEDULES
SCHEDULE 5.1(a)   Liens and Encumbrances of the Borrower
SCHEDULE 5.1(b)  Certain Equipment of the Borrower
SCHEDULE 5.2       Liens and Encumbrances of the Guarantors
SCHEDULE 6.1      Affiliates and Subsidiaries
SCHEDULE 6.4      Litigation
SCHEDULE 6.15    Patents, Trademarks and Authorizations
SCHEDULE 7.15    Landlord Waivers
SCHEDULE 9.1      Existing Indebtedness
SCHEDULE 9.2      Mortgages, Liens and Encumbrances


INDEX TO EXHIBITS
EXHIBIT A Revolving Line Note
EXHIBIT B  Acquisition Term Loan Note
EXHIBIT C  Borrowing Base Certificate



 
- 31 -

--------------------------------------------------------------------------------

 

EXHIBIT A
(FORM OF REVOLVING LINE NOTE)
 
 
 
 

 
- 32 -

--------------------------------------------------------------------------------

 

REVOLVING LINE NOTE
(LIBOR Advantage)


$1,000,000.00
February 12, 2010



FOR VALUE RECEIVED, the undersigned, PREMIER PACKAGING CORPORATION, a New York
corporation, having a mailing address of 6 Framark Drive, Victor, New York 14564
(“Borrower”), hereby promises to pay to the order of RBS  CITIZENS, N. A., a
national banking association (“Bank”), at its principal office at 833 Broadway,
Albany, New York 12207, or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of  ONE MILLION AND 00/100
DOLLARS U.S. ($1,000,000.00) or such lesser amount as may be outstanding
hereunder.

 



Certain Definitions.  Unless otherwise expressly provided herein, all
capitalized terms in this Note shall have the meanings given to them in the
Credit Facility Agreement, dated on even date herewith, by and among Borrower
and Bank, as the same may be amended, extended, replaced, or modified from time
to time (the “Credit Agreement”).  The following terms shall have the following
meanings in this Note:
 
“Business Day” means any day which is neither a Saturday, Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Rochester, New York.
 
“Event of Default” means an Event Default under the Credit Agreement.
 
“LA Interest Payment Date” means, initially, the 1st day of March, 2010, and
thereafter the day of each succeeding month which numerically corresponds to
such date or, if a month does not contain a day that numerically corresponds to
such date, the LA Interest Payment Date shall be the last day of such month.
 
“LA Interest Period” means, with respect to any LIBOR Advantage Loan, the period
commencing on (and including) the date hereof  (the “Start Date”) and ending on
(but excluding) the date which numerically corresponds to such date one month
later, and thereafter, each one month period ending on the day of such month
that numerically corresponds to the Start Date.  If an Interest Period is to end
in a month for which there is no day which numerically corresponds to the Start
Date, the LA Interest Period will end on the last day of such
month.  Notwithstanding the date of commencement of any LA Interest Period,
interest shall only begin to accrue as of the date the initial LIBOR Advantage
Loan is made hereunder.
 
“LA Margin” means three and three-fourths percent (3.75%) per annum.
 
“LIBOR Advantage Loan” means any loan or advance for which the applicable rate
of interest is based upon the LIBOR Advantage Rate.
 
“LIBOR Advantage Rate” means, relative to any LA Interest Period, the offered
rate for delivery in two London Banking Days of deposits of U.S. Dollars for a
term coextensive with the designated LA Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which such LA Interest Period commences.  If the first day of any
Interest Period is not a day which is both a (i) Business Day, and (ii) a London
Banking Day, the LIBOR Advantage Rate shall be determined by reference to the
next preceding day which is both a Business Day and a London Banking Day.  If
for any reason the LIBOR Advantage Rate is unavailable and/or Bank is unable to
determine the LIBOR Advantage Rate for any LA Interest Period, Bank may, at its
discretion, either: (a) select a replacement index based on the arithmetic mean
of the quotations, if any, of the interbank offered rate by first class banks in
London or New York for deposits with comparable maturities or (b)  accrue
interest at a rate per annum equal to Bank’s Prime Rate as of the first day of
any Interest Period for which the LIBOR Advantage Rate is unavailable or cannot
be determined.
 
- 33 -

--------------------------------------------------------------------------------


 
Loan Documents” means this Note and all related documents and agreements
evidencing and/or securing the Loan including the Credit Agreement.
 
“London Banking Day” means any day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
“Maturity Date” means the Revolving Line Termination Date, as defined in Article
2.2 of the Credit Agreement.
 
Advances.
 
Borrower may request advances hereunder from time to time from Bank, and
provided that no Event of Default has occurred and further provided that advance
requests are received on or before the Maturity Date, Bank shall advance such
funds to Borrower so long as the aggregate principal amount outstanding at any
time does not exceed the lesser of (i) $1,000,000.00 and (ii) the Borrowing Base
as defined in Section 2.8 of the Credit Agreement.
 
Bank shall maintain a record of amounts of principal and interest payable by
Borrower from time to time, and the records of Bank maintained in the ordinary
course of business shall be prima facie evidence (absent manifest error by Bank)
of the existence and amounts of Borrower’s obligations recorded therein.  In
addition, Bank may mail or deliver periodic statements to Borrower indicating
the date and amount of each advance hereunder (but any failure to do so shall
not relieve Borrower of the obligation to repay any advance).  Unless Borrower
questions the accuracy of an entry on any periodic statement within 30 calendar
days after such mailing or delivery by Bank, Borrower shall be deemed to have
accepted and be obligated by the terms of each such periodic statement as
accurately representing the advances hereunder.  In the event of transfer of
this Note, or if Bank shall otherwise deem it appropriate, Borrower hereby
authorizes Bank to endorse on this Note the amount of advances and payments to
reflect the principal balance outstanding from time to time.  Bank is hereby
authorized to honor borrowing and other requests received from Philip Jones by
telecopy or otherwise in writing.
 
Interest.
 
Interest on the outstanding principal amounts outstanding hereunder shall accrue
during the LA Interest Period at a rate per annum equal to the sum of the LIBOR
Advantage Rate for such LA Interest Period plus the LA Margin.  Interest shall
be due and payable on each LA Interest Payment Date and on the Maturity
Date.  Interest shall be calculated for the actual number of days elapsed on the
basis of a 360-day year, including the first date of the applicable period to,
but not including, the date of repayment.
 
- 34 -

--------------------------------------------------------------------------------


 
Interest shall continue to accrue after maturity, acceleration, and judgment at
the rate required by Section 4.3 of the Credit Agreement until this Note is paid
in full.
 
The rate of interest on this Note may be increased under the circumstances
provided in the Credit Agreement.  The right of Bank to receive such increased
rate of interest shall not constitute a waiver of any other right or remedy of
Bank.
 
Payments.
 
All accrued interest hereunder shall be due and payable on each LA Interest
Payment Date.  All remaining accrued interest and all outstanding principal
shall be due and payable in full on the Maturity Date.
 
In the event Borrower becomes aware, or receives notice (oral or written) from
Bank, that principal amounts outstanding under the Revolving Line exceed the
maximum available amount hereunder, Borrower promptly shall make a principal
payment to Bank sufficient to reduce outstanding principal amounts to the
maximum amount available hereunder.
 
Prepayments.  Borrower may prepay principal outstanding under this Note at any
time without premium or charge.  Borrower acknowledges that additional
obligations may be associated with prepayment in accordance with the terms and
conditions of any applicable Hedging Contracts.
 
Events of Default.  This Note shall become immediately due and payable in full,
without further presentment, protest, notice, or demand, upon the happening of
any Event of Default.
 
Late Charge.  This Note is subject to the late charges provided for in Section
4.4 of the Credit Agreement.
 
Maximum Rate.  All agreements between Borrower and Bank are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration or maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under Applicable Law (the “Maximum Interest Rate”).  As used herein, the term
“Applicable Law” shall mean the law in effect as of the date hereof, provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Note and the Loan Documents shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of Borrower and Bank in the execution,
delivery and acceptance of this Note to contract in strict compliance with the
laws of the State of New York from time to time in effect.  If, under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the Loan Documents at the time performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from any circumstances whatsoever Bank should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of
interest.  This provision shall control every other provision of all agreements
between Borrower and Bank.
 
- 35 -

--------------------------------------------------------------------------------


 
Business Days.  If this Note or any payment hereunder becomes due on a day which
is not a Business Day, the due date of this Note or payment shall be extended to
the next succeeding Business Day, and such extension of time shall be included
in computing interest and fees in connection with such payment.
 
Entire Agreement/Modification of Terms.  This Note and the Loan Documents are
intended by the parties as the final, complete, and exclusive statement of the
transactions evidenced by this Note and the Loan Documents.  All prior or
contemporaneous promises, agreements, and understandings, whether oral or
written, are deemed to be superseded by this Note and the Loan Documents, and no
party is relying on any promise, agreement, or understanding not set forth in
this Note and the Loan Documents.  This Note and the Loan Documents may not be
amended or modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Bank.  The terms of this Note
cannot be changed, nor may this Note be discharged in whole or in part, except
by a writing executed by Bank.  In the event that Bank demands or accepts
partial payments of this Note, such demand or acceptance shall not be deemed to
constitute a waiver of the right to demand the entire unpaid balance of this
Note at any time in accordance with the terms hereof.  Any delay or omission by
Bank in exercising any rights hereunder shall not operate as a waiver of such
rights.
 
Additional Security/Set Off.  The Borrower hereby grants to Bank a continuing
lien, security interest, and right of set off as security for all liabilities
and obligations to the Bank, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Citizens Financial Group and its successors and assigns or in transit
to any of them.  At any time without demand or notice (any such notice being
expressly waived by Borrower), Bank may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the
obligation.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVED.
 
Assignment/Participation.
 
All the terms and provisions of this Note shall inure to the benefit of and be
binding upon and be enforceable by the parties and their respective successors
and assigns and shall inure to the benefit of and be enforceable by any holder
hereof.
 
Bank may at any time pledge or assign all or any portion of its rights under
this Note to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or
assignment or enforcement thereof shall release Bank from its obligations under
any of the Loan Documents.
 
- 36 -

--------------------------------------------------------------------------------


 
Bank shall have the unrestricted right at any time or from time to time, and
without Borrower’s consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions (each
an “Assignee”), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this Note
and to any other Loan Documents, as Bank shall deem necessary to effect the
foregoing.  In addition, at the request of Bank and any such Assignee, Borrower
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if Bank has retained any of its rights and obligations hereunder
following such assignment, to Bank, which new promissory notes shall be issued
in replacement of, but not in discharge of, the liability evidenced by the
promissory note held by Bank prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and Bank
after giving effect to such assignment.  Upon the execution and delivery of
appropriate assignment documentation, amendments, and any other documentation
required by Bank in connection with such assignment, and the payment by Assignee
of the purchase price agreed to by Bank and such Assignee, such Assignee shall
be a party to this agreement and shall have all of the rights and obligations of
Bank hereunder (and under any and all other Loan Documents) to the extent that
such rights and obligations have been assigned by Bank pursuant to the
assignment documentation between Bank and such Assignee, and Bank shall be
released from its obligations hereunder and thereunder to a corresponding
extent.
 
Bank shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrower, to grant to one or more banks or
other financial institutions (each a “Participant”) participating interests in
Bank’s obligation to lend hereunder and/or any or all of the loans held by Bank
hereunder.  In the event of any such grant by Bank of a participating interest
to Participant, whether or not upon notice to Borrower, Bank shall remain
responsible for the performance of its obligations hereunder and Borrower shall
continue to deal solely and directly with Bank in connection with Bank’s rights
and obligations hereunder.
 
Bank may furnish any information concerning Borrower in its possession from time
to time to prospective Assignees and Participants, provided that Bank shall
require any such prospective Assignee or Participant to agree in writing to
maintain the confidentiality of such information.
 
Loss or Mutilation.  Upon receipt of an affidavit of an officer of Bank as to
the loss, theft, destruction, or mutilation of this Note or any other Loan
Document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note or other Loan
Document, Borrower will issue, in lieu thereof, a replacement note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
 
Enforcement/Waiver of Jury Trial.
 
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER
BY MAIL AT THE ADDRESS FIRST SET FORTH ABOVE IN THIS NOTE.  BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
- 37 -

--------------------------------------------------------------------------------


 
BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE
LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS
CONTEMPLATED HEREUNDER.
 
Miscellaneous.
 
To the fullest extent permissible by law, Borrower waives presentment, demand
for payment, protest, notice of nonpayment, and all other demands or notices
otherwise required by law in connection with the delivery, acceptance,
performance, default, or enforcement of this Note.  Borrower consents to
extensions, postponements, indulgences, amendments to notes and agreements,
substitutions or releases of collateral, and substitutions or releases of other
parties primarily or secondarily liable herefor, and agrees that none of the
same shall affect Borrower’s obligations under this Note which shall be
unconditional.
 
This Note and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Note and
the Loan Documents.  All prior or contemporaneous promises, agreements, and
understandings, whether oral or written, are deemed to be superseded by this
Note and the Loan Documents, and no party is relying on any promise, agreement,
or understanding not set forth in this Note and the Loan Documents.  This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Borrower and the Bank.
 

 
- 38 -

--------------------------------------------------------------------------------

 

No portion of the proceeds of this Note shall be used, in whole or in part, for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.
 
This Note and the Loan Documents, and the rights and obligations of the parties
hereunder, shall be construed, interpreted, governed and enforced in accordance
with the internal laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).
 
 
PREMIER PACKAGING CORPORATION
 
 
By: 

--------------------------------------------------------------------------------

Name:
Title:




STATE OF NEW YORK
)
 
COUNTY OF MONROE
)
ss.:



On the ____ day of February , in the year 2010, before me, the undersigned, a
Notary Public in and for said State, personally appeared personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public


 







 
- 39 -

--------------------------------------------------------------------------------

 

EXHIBIT B


(FORM OF ACQUISITION TERM LOAN NOTE)
 
 
 

 
- 40 -

--------------------------------------------------------------------------------

 
 
ACQUISITION TERM LOAN NOTE




$1,500,000.00
February 12, 2010



FOR VALUE RECEIVED, the undersigned, PREMIER PACKAGING CORPORATION, a New York
corporation, having a mailing address of 6 Framark Drive, Victor, New York 14564
(“Borrower”), hereby promises to pay to the order of RBS  CITIZENS, N. A., a
national banking association (“Bank”), at its principal office at 833 Broadway,
Albany, New York 12207, or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of  ONE MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS U.S. ($1,500,000.00).


Certain Definitions.  Unless otherwise expressly provided herein, all
capitalized terms in this Note shall have the meanings given to them in the
Credit Facility Agreement, dated on even date herewith, by and between Borrower
and Bank, as the same may be amended, extended, replaced, or modified from time
to time (the “Credit Agreement”).  The following terms shall have the following
meanings in this Note:
 
“Account” means account #_____________ maintained by the Bank in the name of the
Borrower.
 
“Applicable Margin” means three and three fourths percent (3.75%) per annum.
 
“Business Day” means:
 
any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York State;
 
when such term is used to describe a day on which a payment or prepayment is to
be made in respect of a LIBOR Rate Loan, any day which is: (i) neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in New York City; and (ii) a London Banking Day; and
 
when such term is used to describe a day on which an interest rate determination
is to be made in respect of a LIBOR Rate Loan, any day which is a London Banking
Day.
 
 “Event of Default” means an Event Default under the Credit Agreement.
 
“Funding Date” means the 12th day of February, 2010.
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
 
- 41 -

--------------------------------------------------------------------------------


 
“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Bank under Hedging Contracts.
 
“Interest Period” means:
 
initially, the period beginning on (and including) the Funding Date and ending
on (but excluding) March 1, 2010 (the “Stub Period”); and
 
then, each period commencing on the last day of the next preceding Interest
Period and ending on the day which numerically corresponds to last day of the
Stub Period one month thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month); and
 
thereafter, each period commencing on the last day of the next preceding
Interest Period and ending one month thereafter;
 
provided, however, that
 
if the Borrower has or may incur Hedging Obligations with the Bank in connection
with the Loan, the Interest Period shall be of the same duration as the relevant
period set under the applicable Hedging Contract;
 
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and
 
no Interest Period may end later than the Maturity Date.
 
 “Interest Payment Date” means the last Business Day of each Interest Period.
 
“LIBOR Rate” means relative to any Interest Period for a LIBOR Rate Loan, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the LIBOR Rate Loan for a term coextensive with the Interest
Period which the British Bankers’ Association fixes as its LIBOR rate as of
11:00 a.m. London time on the day which is two London Banking Days prior to the
beginning of such Interest Period.
 
“LIBOR Rate Loan” means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the LIBOR Rate
 
“LIBOR Lending Rate” means, relative to a LIBOR Rate Loan for any Interest
Period, a rate per annum determined pursuant to the following formula:
 
LIBOR Lending Rate
=
LIBOR Rate
   
(1.00 - LIBOR Reserve Percentage)

 
 
- 42 -

--------------------------------------------------------------------------------



 
“LIBOR-Reference Banks Loan” means the Loan for any period(s) when the rate of
interest applicable to the Loan is calculated by reference to the
LIBOR-Reference Banks Rate.
 
“LIBOR-Reference Banks Lending Rate” means, relative to a LIBOR-Reference Banks
Rate Loan for any Interest Period, a rate per annum determined pursuant to the
following formula:
 
LIBOR-Reference Banks Lending Rate
=
LIBOR-Reference Banks Rate
   
(1.00 - LIBOR Reserve Percentage)



“LIBOR-Reference Banks Rate” means relative to any Interest Period for
LIBOR-Reference Banks Loans, the rate for which deposits in U.S. Dollars are
offered by the Reference Banks to prime banks in the London interbank market in
an amount approximately equal to the amount requested LIBOR-Reference Banks Loan
at approximately 11:00 a.m., London time on the day that is two London Banking
Days prior to the beginning of such Interest Period.  The Bank will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate.  If at least two such quotations are provided, the rate for such date
will be the arithmetic mean of the quotations.  If fewer than two quotations are
provided as requested, the rate for such date will be the arithmetic mean of the
rates quoted by major banks in New York City selected by the Bank, at
approximately 11:00 a.m. New York City time for loans in U.S. Dollars to leading
European banks for such Interest Period and in an amount approximately equal to
the amount requested LIBOR-Reference Banks Loan.
 
“LIBOR Reserve Percentage” means, relative to any day of any Interest Period for
the LIBOR Rate Loan, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 
 “Loan” means all amounts outstanding under the Note and/or advanced pursuant to
this agreement.
 
“Loan Documents” means this Note and all related documents and agreements
evidencing and/or securing the Loan including the Credit Agreement.
 
“London Banking Day” means a day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
- 43 -

--------------------------------------------------------------------------------


 
“Maturity Date” means the  1st  day of March, 2013.
 
“Note” means that certain promissory note dated as of the 12th day of February,
2010 in the principal amount of One Million Five Hundred Thousand and 00/100
Dollars ($1,500,000.00) made payable by the Borrower to the order, and for the
benefit, of the Bank.
 
“Prime Rate” means the rate of interest announced by Bank in New York State from
time to time as its “Prime Rate.”  The Borrower acknowledges that the Bank may
make loans to its customers above, at or below the Prime Rate.  Interest
accruing by reference to the Prime Rate shall be calculated on the basis of
actual days elapsed and a 360-day year.
 
“Prime Rate Loan” means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the Prime Rate
 
“Principal Repayment Amount” means the regularly scheduled reductions in the
outstanding principal of the Loan, to be made at the end of each Interest Period
in an amount corresponding to such Interest Period and as set out in the
attached Schedule A entitled “Principal Repayment Schedule”.
 
“Reference Banks” means four major banks in the London interbank market.
 
Loan Funding. On the Funding Date and on terms and subject to the conditions of
this agreement, the Loan shall be made available to the Borrower no later than
11:00 a.m. New York City time by a deposit to the Account (or as otherwise
instructed by the Borrower in writing) in the full principal amount of the
Loan.  Unless otherwise prohibited by this agreement, the Loan shall initially
be classified as a LIBOR Rate Loan and interest shall accrue by reference to the
LIBOR Rate.
 
Repayments, Prepayments, and Interest.
 
Repayment of Loan; Automatic Rollover of LIBOR Rate Loan.  During the period(s)
the Loan is classified as a LIBOR Rate Loan, it shall mature and become payable
in full on the last day of each Interest Period.  Upon maturity the Loan shall
automatically be continued as a LIBOR Rate Loan with an equal Interest Period in
an amount equal to the expiring LIBOR Rate Loan LESS the applicable Principal
Repayment Amount, provided, however, that no portion of the outstanding
principal amount of a LIBOR Rate Loan may be continued as a LIBOR Rate Loan when
any default or Event of Default has occurred and is continuing.  If any default
or Event of Default has occurred and is continuing (if the Bank does not
otherwise elect to exercise any right to accelerate the Loan it is granted
hereunder), the maturing LIBOR Rate Loan shall automatically be continued as a
Prime Rate Loan.  During the period(s) that the Loan is classified as a Prime
Rate Loan, the Borrower shall make regular payments of principal in amounts
equal to the applicable Principal Repayment Amount on the last day of each
Interest Period.  Notwithstanding the foregoing, the Loan shall mature and
become payable in full upon the Maturity Date.
 
- 44 -

--------------------------------------------------------------------------------


 
Voluntary Prepayment of the LIBOR Rate Loan.  When classified as a LIBOR Rate
Loan, the Loan may be prepaid upon the terms and conditions set forth
herein.  The Borrower acknowledges that additional obligations may be associated
with prepayment, in accordance with the terms and conditions of any applicable
Hedging Contracts.  The Borrower shall give the Bank, no later than 10:00 a.m.,
New York City time, at least four (4) Business Days notice of any proposed
prepayment of the LIBOR Rate Loan, specifying the proposed date of payment and
the principal amount to be paid.  Each partial prepayment shall be accompanied
by the payment of all charges outstanding on the LIBOR Rate Loan and of all
accrued interest on the principal repaid to the date of payment.  Borrower
acknowledges that prepayment or acceleration of the LIBOR Rate Loan during an
Interest Period shall result in the Bank incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities.  Therefore, all
full or partial prepayments of the LIBOR Rate Loan shall be accompanied by, and
the Borrower hereby promises to pay, on each date the LIBOR Rate Loan is prepaid
or the date all sums payable hereunder become due and payable, by acceleration
or otherwise, in addition to all other sums then owing, an amount (“LIBOR Rate
Loan Prepayment Fee”) determined by the Bank pursuant to the following formula:
 
the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the Interest Period as to which prepayment is made,
subtracted from the LIBOR Lending Rate plus the Applicable Margin then
applicable to the LIBOR Rate Loan.
 
If the result of the calculation in subsection 0 is zero or a negative number,
then there shall be no LIBOR Rate Loan Prepayment Fee.  If the result of this
calculation is a positive number, then the resulting percentage shall be
multiplied by the amount of the LIBOR Rate Loan being prepaid. The resulting
amount shall be divided by 360 and multiplied by  the number of days remaining
in the Interest Period as to which the prepayment is being made.  Said amount
shall be reduced to present value calculated by using the referenced United
States Treasury securities rate and the number of days remaining on the Interest
Period for the LIBOR Rate Loan.  The resulting amount of these calculations
shall be the LIBOR Rate Loan Prepayment Fee.
 
Interest Provisions.
 
Interest on the outstanding principal amount of the Loan when classified as a:
(i) LIBOR Rate Loan shall accrue during each Interest Period at a rate equal to
the sum of the LIBOR Lending Rate for such Interest Period plus the Applicable
Margin thereto and be payable on each Interest Payment Date, (ii)
LIBOR-Reference Banks Rate Loan shall accrue during each Interest Period at a
rate equal to the sum of the LIBOR-Reference Banks Lending Rate for such
Interest Period plus the Applicable Margin thereto and be payable on each
Interest Payment Date, and (iii) Prime Rate Loan shall accrue during each
Interest Period at a rate equal to the Prime Rate and be payable on each
Interest Payment Date.  Interest shall continue to accrue after maturity,
acceleration, and judgment at the rate required by Section 4.3 of the Credit
Agreement until this Note is paid in full.
 
- 45 -

--------------------------------------------------------------------------------


 
LIBOR Rate Lending Unlawful.  If the Bank shall determine (which determination
shall, upon notice thereof to the Borrower be conclusive and binding on the
Borrower) that the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline, (whether or not having the force of law)
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for the Bank to make, continue or maintain the Loan as, or
to convert the Loan into, a LIBOR Rate Loan, and if the Loan is then presently a
LIBOR Rate Loan, it shall automatically convert into a LIBOR-Reference Banks
Loan at the end of the then current Interest Period or sooner, if required by
such law or assertion.  For purposes of this agreement, in the event of such a
conversion, all LIBOR-Reference Banks Rate Loans shall be treated (except as to
interest rate) as equivalent to a LIBOR Rate Loan of similar amount and Interest
Period.  For greater certainty, all provisions of this agreement relating to
LIBOR Rate Loans shall apply equally to LIBOR-Reference Banks Loans, including,
but not limited to the manner in which LIBOR-Reference Banks Loans are
requested, continued, converted, the manner in which interest accrues, is
payable, principal payments are made, whether voluntary or involuntary, as well
as any penalties, increased costs or taxes associated with any of the foregoing.
 
Substitute Rate.  If the Bank shall have determined that  (i) US dollar deposits
in the relevant amount and for the relevant Interest Period are not available to
the Bank in the London interbank market; (ii) by reason of circumstances
affecting the Bank in the London interbank market, adequate means do not exist
for ascertaining the LIBOR Rate applicable hereunder to the LIBOR Rate Loan, or
(iii) the LIBOR Rate no longer adequately reflects the Bank’s cost of funding
the Loan, then, upon notice from the Bank to the Borrower, the LIBOR Rate Loan
shall automatically convert to a LIBOR-Reference Banks Loan.  During any such
suspension, the Loan shall be classified as a LIBOR-Reference Banks Loan.
 
Indemnities.
 
In addition to the LIBOR Rate Loan Prepayment Fee, the Borrower agrees to
reimburse the Bank (without duplication) for any increase in the cost to the
Bank, or reduction in the amount of any sum receivable by the Bank, in respect,
or as a result of:
 
any conversion or repayment or prepayment of the principal amount of the LIBOR
Rate Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 0 above or otherwise;
 
any costs associated with marking to market any Hedging Obligations that (in the
reasonable determination of the Bank) are required to be terminated as a result
of any conversion, repayment or prepayment of the principal amount of the LIBOR
Rate Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 0 above or otherwise;
 
 
- 46 -

--------------------------------------------------------------------------------


 
The Bank shall promptly notify the Borrower in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefor and
the additional amount required fully to compensate the Bank for such increased
cost or reduced amount.  Such additional amounts shall be payable by the
Borrower to the Bank within five days of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower.  The Borrower understands, agrees and acknowledges the following: (i)
the Bank does not have any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on the LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Rate Prepayment Fee, and other funding losses incurred by the Bank.  Borrower
further agrees to pay the LIBOR Rate Prepayment Fee and other funding losses, if
any, whether or not the Bank elects to purchase, sell and/or match funds.
 
Increased Costs.  If on or after the date hereof the adoption of any applicable
law, rule or regulation or guideline (whether or not having the force of law),
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Bank
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency:  (i) shall subject the Bank
to any tax, duty or other charge with respect to the LIBOR Rate Loan or its
obligation to make the LIBOR Rate Loan, or shall change the basis of taxation of
payments to the Bank of the principal of or interest on the LIBOR Rate Loan or
any other amounts due under this agreement in respect of the LIBOR Rate Loan or
its obligation to make the LIBOR Rate Loan (except for the introduction of, or
change in the rate of, tax on the overall net income of the Bank or franchise
taxes, imposed by the jurisdiction (or any political subdivision or taxing
authority thereof) under the laws of which the Bank is organized or in which the
Bank’s principal executive office is located); or (ii) shall impose, modify or
deem applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System of the United States) against assets of, deposits
with or for the account of, or credit extended by, the Bank or shall impose on
the Bank or on the London interbank market any other condition affecting the
LIBOR Rate Loan or its obligation to make the LIBOR Rate Loan;  and the result
of any of the foregoing is to increase the cost to the Bank of making or
maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by the Bank under this agreement with respect thereto, by
an amount deemed by the Bank to be material, then, within 15 days after demand
by the Bank, the Borrower shall pay to the Bank such additional amount or
amounts as will compensate the Bank for such increased cost or reduction.
 
Increased Capital Costs.  If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority affects or would affect the amount of capital required or expected to
be maintained by the Bank, or person controlling the Bank, and the Bank
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
Loan made by the Bank is reduced to a level below that which the Bank or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Bank
to the Borrower, the Borrower shall immediately pay directly to the Bank
additional amounts sufficient to compensate the Bank or such controlling person
for such reduction in rate of return.  A statement of the Bank as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.  In determining such amount, the Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
 
- 47 -

--------------------------------------------------------------------------------


 
Taxes.
 
All payments by the Borrower of principal of, and interest on, the LIBOR Rate
Loan and all other amounts payable hereunder shall be made free and clear of and
without deduction for any present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by the Bank’s net income or receipts (such
non-excluded items being called “Taxes”).  In the event that any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrower will
 
pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and
 
pay to the Bank such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Bank will equal the full amount the Bank
would have received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.
 
- 48 -

--------------------------------------------------------------------------------


 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrower shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure.
 
Events of Default. This Note shall become immediately due and payable in full,
without further presentment, protest, notice, or demand, upon the happening of
any Event of Default.
 
Late Charge.  This Note is subject to the late charges provided for in Section
4.4 of the Credit Agreement.
 
Maximum Rate.  All agreements between Borrower and Bank are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration or maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under Applicable Law (the “Maximum Interest Rate”).  As used herein, the term
“Applicable Law” shall mean the law in effect as of the date hereof, provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Note and the Loan Documents shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of Borrower and Bank in the execution,
delivery and acceptance of this Note to contract in strict compliance with the
laws of the State of New York from time to time in effect.  If, under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the Loan Documents at the time performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from any circumstances whatsoever Bank should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of
interest.  This provision shall control every other provision of all agreements
between Borrower and Bank.
 
Business Days.  If this Note or any payment hereunder becomes due on a day which
is not a Business Day, the due date of this Note or payment shall be extended to
the next succeeding Business Day, and such extension of time shall be included
in computing interest and fees in connection with such payment.
 
Entire Agreement/Modification of Terms.  This Note and the Loan Documents are
intended by the parties as the final, complete, and exclusive statement of the
transactions evidenced by this Note and the Loan Documents.  All prior or
contemporaneous promises, agreements, and understandings, whether oral or
written, are deemed to be superseded by this Note and the Loan Documents, and no
party is relying on any promise, agreement, or understanding not set forth in
this Note and the Loan Documents.  This Note and the Loan Documents may not be
amended or modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Bank.  The terms of this Note
cannot be changed, nor may this Note be discharged in whole or in part, except
by a writing executed by Bank.  In the event that Bank demands or accepts
partial payments of this Note, such demand or acceptance shall not be deemed to
constitute a waiver of the right to demand the entire unpaid balance of this
Note at any time in accordance with the terms hereof.  Any delay or omission by
Bank in exercising any rights hereunder shall not operate as a waiver of such
rights.
 
- 49 -

--------------------------------------------------------------------------------


 
Additional Security/Set Off.  The Borrower hereby grants to Bank a continuing
lien, security interest, and right of set off as security for all liabilities
and obligations to the Bank, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Citizens Financial Group and its successors and assigns or in transit
to any of them.  At any time without demand or notice (any such notice being
expressly waived by Borrower), Bank may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the
obligation.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVED.
 
Assignment/Participation.
 
All the terms and provisions of this Note shall inure to the benefit of and be
binding upon and be enforceable by the parties and their respective successors
and assigns and shall inure to the benefit of and be enforceable by any holder
hereof.
 
Bank may at any time pledge or assign all or any portion of its rights under
this Note to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or
assignment or enforcement thereof shall release Bank from its obligations under
any of the Loan Documents.
 
Bank shall have the unrestricted right at any time or from time to time, and
without Borrower’s consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions (each
an “Assignee”), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this Note
and to any other Loan Documents, as Bank shall deem necessary to effect the
foregoing.  In addition, at the request of Bank and any such Assignee, Borrower
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if Bank has retained any of its rights and obligations hereunder
following such assignment, to Bank, which new promissory notes shall be issued
in replacement of, but not in discharge of, the liability evidenced by the
promissory note held by Bank prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and Bank
after giving effect to such assignment.  Upon the execution and delivery of
appropriate assignment documentation, amendments, and any other documentation
required by Bank in connection with such assignment, and the payment by Assignee
of the purchase price agreed to by Bank and such Assignee, such Assignee shall
be a party to this agreement and shall have all of the rights and obligations of
Bank hereunder (and under any and all other Loan Documents) to the extent that
such rights and obligations have been assigned by Bank pursuant to the
assignment documentation between Bank and such Assignee, and Bank shall be
released from its obligations hereunder and thereunder to a corresponding
extent.
 
- 50 -

--------------------------------------------------------------------------------


 
Bank shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrower, to grant to one or more banks or
other financial institutions (each a “Participant”) participating interests in
Bank’s obligation to lend hereunder and/or any or all of the loans held by Bank
hereunder.  In the event of any such grant by Bank of a participating interest
to Participant, whether or not upon notice to Borrower, Bank shall remain
responsible for the performance of its obligations hereunder and Borrower shall
continue to deal solely and directly with Bank in connection with Bank’s rights
and obligations hereunder.
 
Bank may furnish any information concerning Borrower in its possession from time
to time to prospective Assignees and Participants, provided that Bank shall
require any such prospective Assignee or Participant to agree in writing to
maintain the confidentiality of such information.
 
Loss or Mutilation.  Upon receipt of an affidavit of an officer of Bank as to
the loss, theft, destruction, or mutilation of this Note or any other Loan
Document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note or other Loan
Document, Borrower will issue, in lieu thereof, a replacement note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
 
Enforcement/Waiver of Jury Trial.
 
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER
BY MAIL AT THE ADDRESS FIRST SET FORTH ABOVE IN THIS NOTE.  BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE
LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS
CONTEMPLATED HEREUNDER.
 
- 51 -

--------------------------------------------------------------------------------


 
Miscellaneous.
 
To the fullest extent permissible by law, Borrower waives presentment, demand
for payment, protest, notice of nonpayment, and all other demands or notices
otherwise required by law in connection with the delivery, acceptance,
performance, default, or enforcement of this Note.  Borrower consents to
extensions, postponements, indulgences, amendments to notes and agreements,
substitutions or releases of collateral, and substitutions or releases of other
parties primarily or secondarily liable herefor, and agrees that none of the
same shall affect Borrower’s obligations under this Note which shall be
unconditional.
 
This Note and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Note and
the Loan Documents.  All prior or contemporaneous promises, agreements, and
understandings, whether oral or written, are deemed to be superseded by this
Note and the Loan Documents, and no party is relying on any promise, agreement,
or understanding not set forth in this Note and the Loan Documents.  This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Borrower and the Bank.
 
No portion of the proceeds of this Note shall be used, in whole or in part, for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Board of Governors of the Federal Reserve System.
 
- 52 -

--------------------------------------------------------------------------------


 
This Note and the Loan Documents, and the rights and obligations of the parties
hereunder, shall be construed, interpreted, governed and enforced in accordance
with the internal laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).
 
 
PREMIER PACKAGING CORPORATION
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:




STATE OF NEW YORK
)
 
COUNTY OF MONROE
)
ss.:



On the 12th day of February , in the year 2010, before me, the undersigned, a
Notary Public in and for said State, personally appeared personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 
 

--------------------------------------------------------------------------------

Notary Public
 
 
- 53 -

--------------------------------------------------------------------------------



SCHEDULE A


[Principal Repayment Schedule]


Payment No.
Principal Payment
Date
Principal Payment
Amount
1
4/1/2010
$25,000.00
2
5/1/2010
$25,000.00
3
6/1/2010
$25,000.00
4
7/1/2010
$25,000.00
5
8/1/2010
$25,000.00
6
9/1/2010
$25,000.00
7
10/1/2010
$25,000.00
8
11/1/2010
$25,000.00
9
12/1/2010
$25,000.00
10
1/1/2010
$25,000.00
11
2/1/2011
$25,000.00
12
3/1/2011
$25,000.00
13
4/1/2011
$25,000.00
14
5/1/2011
$25,000.00
15
6/1/2011
$25,000.00
16
7/1/2011
$25,000.00
17
8/1/2011
$25,000.00
18
9/1/2011
$25,000.00
19
10/1/2011
$25,000.00
20
11/1/2011
$25,000.00
21
12/1/2011
$25,000.00
22
1/1/2011
$25,000.00
23
2/1/2012
$25,000.00
24
3/11/2012
$25,000.00
25
4/1/2012
$25,000.00
26
5/1/2012
$25,000.00
27
6/1/2012
$25,000.00
28
7/1/2012
$25,000.00
29
8/1/2012
$25,000.00
30
9/1/2012
$25,000.00
31
10/1/2012
$25,000.00
32
11/1/2012
$25,000.00
33
12/1/2012
$25,000.00
34
1/1/2012
$25,000.00
35
2/1/2013
$25,000.00
36
3/1/2013
$625,000.00








 
- 54 -

--------------------------------------------------------------------------------

 

EXHIBIT C


(FORM OF BORROWING BASE CERTIFICATE)
 
 
 

 
- 55 -

--------------------------------------------------------------------------------

 



BORROWING BASE CERTIFICATE








RBS Citizens, N.A.
Commercial Lending
126 East Avenue
Rochester, New York 14604
Attn.: Jeffrey R. Morse


Re:           Premier Packaging Corporation






This certificate is submitted by the undersigned (hereinafter the “Company”).


The Company hereby certifies to the RBS Citizens, N.A. (the “Bank”) that the
following information is true, accurate and complete as of February 12, 2010
(the “Reporting Date”).  The Company further certifies that as of the Reporting
Date, no default has occurred, exists or to the knowledge of the Company, will
exist in the future, with the passage of time or otherwise, under the Credit
Agreement, as amended, by and between the Company and the Bank.


 
I.
Company’s Eligible Accounts Receivable

(as defined in the Credit
Agreement):                                                  $______________________


65% of Eligible Accounts Receivable
=                                                          
$_____________________




II.           Outstanding Letters of
Credit:                                                                                      
     $_____________________






II.             Borrowing Base
=                                                                                                          
     $______________________
    (I – II)




Premier Packaging Corporation
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
- 56 -

--------------------------------------------------------------------------------